Exhibit 10.2

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

among

ANCHOR HOCKING, LLC,

ONEIDA LTD.,

each other Grantor from time to time party hereto

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

Dated as of May 21, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   SECTION 1    DEFINED TERMS   

1.1

 

Definitions

    1   

1.2

 

Other Definitional Provisions

    5    SECTION 2    GUARANTEE   

2.1

 

Guarantee

    6   

2.2

 

Rights of Reimbursement, Contribution and Subrogation

    7   

2.3

 

Amendments, etc. with respect to the Secured Obligations

    8   

2.4

 

Guarantee Absolute and Unconditional

    8   

2.5

 

Reinstatement

    9   

2.6

 

Payments

    9   

2.7

 

Bankruptcy, Etc.

    9   

2.8

 

Keepwell

    10    SECTION 3   

GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

  

  

3.1

 

Collateral

    10   

3.2

 

Excluded Actions

    11    SECTION 4    REPRESENTATIONS AND WARRANTIES   

4.1

 

[Reserved]

    12   

4.2

 

[Reserved]

    12   

4.3

 

Perfected Priority Liens

    12   

4.4

 

Name; Jurisdiction of Organization; etc.

    12   

4.5

 

[Reserved]

    13   

4.6

 

Investment Property; Accounts

    13   

4.7

 

Accounts Receivable

    13   

4.8

 

Intellectual Property

    13   

4.9

 

Commercial Tort Claims

    15   

4.10

 

Documents, Instruments and Chattel Paper

    15   

 

-i-



--------------------------------------------------------------------------------

        Page   SECTION 5    COVENANTS   

5.1

 

[Reserved]

    15   

5.2

  Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts     15   

5.3

 

[Reserved]

    17   

5.4

 

Maintenance of Perfected Security Interest; Further Documentation

    17   

5.5

 

Changes in Locations, Name, Jurisdiction of Incorporation; Use of Collateral

    18   

5.6

 

[Reserved]

    18   

5.7

 

Pledged Securities

    18   

5.8

 

[Reserved]

    19   

5.9

 

Intellectual Property

    19   

5.10

 

Commercial Tort Claims

    21    SECTION 6    REMEDIAL PROVISIONS   

6.1

 

Certain Matters Relating to Accounts Receivable

    22   

6.2

 

Communications with Obligors; Grantors Remain Liable

    22   

6.3

 

Pledged Securities

    22   

6.4

 

Proceeds to be Turned Over To Administrative Agent

    23   

6.5

 

Application of Proceeds

    23   

6.6

 

Code and Other Remedies

    24   

6.7

 

Sale of Securities

    25   

6.8

 

Waiver; Deficiency

    26    SECTION 7    THE ADMINISTRATIVE AGENT   

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

    26   

7.2

 

Duty of Administrative Agent; Liabilities

    27   

7.3

 

Execution of Financing Statements

    28   

7.4

 

Authority of Administrative Agent

    28   

7.5

 

Appointment of Co-Administrative Agents

    29    SECTION 8    MISCELLANEOUS   

8.1

 

Amendments in Writing

    29   

8.2

 

Notices

    29   

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

    29   

8.4

 

Enforcement Expenses; Indemnification

    29   

8.5

 

Successors and Assigns

    30   

8.6

 

Reserved

    30   

8.7

 

Counterparts

    30   

8.8

 

Severability

    30   

 

-ii-



--------------------------------------------------------------------------------

        Page  

8.9

 

Section Headings

    30   

8.10

 

Integration/Conflict

    30   

8.11

 

GOVERNING LAW

    30   

8.12

 

Jurisdiction, Waivers, Etc.

    30   

8.13

 

[Reserved]

    31   

8.14

 

Additional Grantors

    31   

8.15

 

Releases

    32   

8.16

 

ABL Priority Collateral; Etc.

    32   

SCHEDULES

  

1

 

Notice Addresses of Guarantors

 

2

 

Description of Pledged Investment Property

 

3

 

Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office

 

4

 

[Reserved]

 

5

 

Copyrights, Patents and Trademarks

 

6

 

Commercial Tort Claims

 

7

 

Filings and Other Actions Required to Perfect Security Interests

 

ANNEXES

  

1

 

Assumption Agreement

 

 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 21, 2013, by and among each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”) for the Secured Parties
(as hereinafter defined).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Agreement, dated as of May 21, 2013
(as amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Credit Agreement”), among Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor”), Oneida Ltd., a Delaware corporation (“Oneida” and
together with Anchor, each individually a “Borrower” and collectively,
“Borrowers”), Universal Tabletop, Inc., a Delaware corporation, each lender from
time to time party thereto (the “Lenders”), the Administrative Agent, the
Lenders and the other agents party thereto, have severally agreed to make
extensions of credit to Borrowers upon the terms and subject to the conditions
set forth therein;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable Borrowers to consummate the Transaction and to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;

WHEREAS, Borrowers and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to Borrowers under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement (as defined
below) to the Administrative Agent for the ratable benefit of the Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to Borrowers
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

SECTION 1

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms which are defined in the UCC are used herein as so defined:
Account, Account Debtor, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Account, Commodity Contract, Commodity Intermediary, Contract,
Documents, Electronic Chattel Paper, Entitlement Order, Equipment, Financial
Asset, Fixtures, General Intangibles, Goods, Instruments, Inventory, Letter of
Credit Rights, Money, Negotiable Document, Payment Intangibles, Proceeds,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Accounts Receivable” means any right to payment for Goods sold or leased or for
services rendered, regardless of how classified under the UCC.

“Administrative Agent” has the meaning set forth in the preamble.

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time.

“Anchor” has the meaning set forth in the recitals.

“Borrowers” has the meaning set forth in the recitals.

“Collateral” has the meaning set forth in Section 3.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any license right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights” means all U.S. and non-U.S. copyrights, whether or not the
underlying works of authorship have been published, all copyrights of works
based on, incorporated in, derived from works covered by such copyrights, all
copyright registrations and copyright applications, and any renewals or
extensions thereof, including, without limitation, each registration and
application identified in Schedule 5.

“Credit Agreement” has the meaning set forth in the recitals.

“Deposit Account” means (i) all “deposit accounts” (as defined in the UCC),
(ii) all other accounts maintained with any financial institution (other than
Securities Accounts or Commodity Accounts) and (iii) shall include, without
limitation, all of the accounts listed on Schedule 2 hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.

“Excluded Accounts” means with respect to each Grantor, (i) Deposit Accounts
used solely for payroll, employee benefits, tax and other trust purposes and
(ii) other Deposit Accounts; provided that the aggregate amount of cash held by
the Grantors in such accounts shall not at any time exceed $1,000,000 in the
aggregate.

“Excluded Assets” means Special Assets, other than the following: (i) the right
to receive any payment of money (including, without limitation, general
intangibles for money due or to become due) and (ii) any Proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions or
replacements of any Special Assets (unless such Proceeds, products, offspring,
accessions, rents, profits, income, benefits, substitutions or replacements
itself would constitute Special Assets).

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary or FSHCO.

 

-2-



--------------------------------------------------------------------------------

“Grantors” has the meaning set forth in the preamble.

“Guarantors” means the collective reference to each Grantor (other than each
Borrower).

“Intellectual Property” means the collective reference to all rights in
intellectual property, arising under United States federal and state,
multinational or foreign laws, including, without limitation, the Copyrights,
the Patents, the Trademarks and the Trade Secrets.

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the additional insured or
loss payee thereof).

“Intercompany Note” means any promissory note with the face value in excess of
$500,000 evidencing loans constituting Indebtedness made by any Grantor to
Holdings, any Borrower or any of their respective Subsidiaries.

“Investment Property” means, other than any Foreign Subsidiary Voting Stock
excluded from the definition of “Pledged Stock,” the collective reference to:
(i) all “investment property” (as defined in the UCC) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

“Issuers” means the collective reference to each issuer of a Pledged Security.

“Lenders” has the meaning set forth in the recitals.

“Obligations” means “Obligations,” as defined in the Credit Agreement.

“Oneida” has the meaning set forth in the recitals.

“Patent License” means all agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

“Patents” means (i) all U.S. and non-U.S. patents and patent applications
including, without limitation, each issued patent and patent application
identified in Schedule 5, (ii) all inventions, designs and improvements
described and claimed therein and (iii) all reissues, reexaminations,
divisionals, continuations, continuations-in-part and extensions thereof.

“Pledged Debt Securities” means all debt securities now owned or hereafter
acquired by any Grantor, together with any other certificates, options, rights
or security entitlements of any nature whatsoever in respect of the debt
securities of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect.

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests and
Pledged Partnership Interests.

“Pledged LLC Interests” means all interests of any Grantor now owned or
hereafter acquired in any limited liability company and the certificates, if
any, representing such limited liability company interests, and any interest of
such Grantor on the books and records of such limited liability company, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, and any other warrant, right or option to
acquire any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Pledged Notes” means all promissory notes with the face value in excess of
$500,000 now owned or hereafter acquired by any Grantor and all Intercompany
Notes at any time issued to any Grantor.

“Pledged Partnership Interests” means all interests of any Grantor now owned or
hereafter acquired in any general partnership, limited partnership, limited
liability partnership or other partnership and the certificates, if any,
representing such partnership interests, and any interest of such Grantor on the
books and records of such partnership, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests, and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Stock” means all shares of capital stock now owned or hereafter
acquired by such Grantor and the certificates, if any, representing such shares,
and any interest of such Grantor in the entries on the books of the issuer of
such shares, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares, and any other warrant, right or option to acquire any
of the foregoing; provided, however, that in no event shall more than 65% of the
total outstanding Foreign Subsidiary Voting Stock be required to be pledged
hereunder.

“Pledged Securities” means the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Qualified ECP Guarantor” means in respect of any Swap Obligation, any Borrower
and each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Obligations” means “Secured Obligations,” as defined in the Credit
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Assets” means:

(a) any permit, lease or license held by a Grantor that validly prohibits the
creation of a security interest therein;

(b) any permit, lease or license held by a Grantor to the extent that any
requirement of Law applicable thereto prohibits the creation of a security
interest therein;

(c) any “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an “amendment to allege use” or a “statement of use” under Sections 1(c)
and 1(d) of said Act has been filed and accepted by the United States Patent and
Trademark Office;

(d) Equipment and related Goods owned by a Grantor on the date hereof or
hereafter acquired that is subject to a Lien securing purchase money
indebtedness or Capital Leases permitted to be incurred pursuant to the
provisions of the Credit Agreement if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
security indebtedness or Capital Leases) prohibits the creation of any other
Lien on such Equipment and related Goods; and

(e) Any shares of Foreign Subsidiary Voting Stock in excess of 65% of the
outstanding Foreign Subsidiary Voting Stock of any given Foreign Subsidiary or
FSHCO;

 

-4-



--------------------------------------------------------------------------------

in each case only to the extent, and for so long as, such permit, lease or
license or requirement of Law applicable thereto, validly prohibits the creation
of a lien in such property in favor of the Administrative Agent (and upon the
termination of such prohibition (howsoever occurring)) such permit, lease or
license shall cease to be “Special Assets”).

“Trademark License” means any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark.

“Trademarks” means all U.S. and non-U.S. trademarks, service marks, trade names,
corporate names, company names, business names, domain names, trade dress, trade
styles, logos or other indicia of origin or source identification, trademark and
service mark registrations and applications for trademark or service mark
registrations, and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5, together in each case
with the goodwill of the business connected with the use of, and symbolized by,
each of the above.

“Trade Secret License” means any agreement providing for the grant by or to any
Grantor of any right to use any Trade Secret.

“Trade Secrets” means all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, in each
case to the extent protectable under applicable Laws.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
unconditional and final payment in full in cash, in immediately available funds,
of all of the Obligations.

 

-5-



--------------------------------------------------------------------------------

SECTION 2

GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not as surety merely, to the
Administrative Agent, for the ratable benefit of the Secured Parties and their
respective successors and permitted assigns, the prompt and complete payment and
performance by Borrowers and by each other Guarantor when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Secured Obligations, including specifically all future increases in the
outstanding amount of the Term Loans or other Secured Obligations and other
future increases in the Secured Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof. Notwithstanding any other provision hereof, the right of recovery
against each Guarantor under Section 2 hereof shall not exceed $1.00 less than
the lowest amount which would render such Guarantor’s obligations under
Section 2 hereof void or voidable under applicable Law, including, without
limitation, fraudulent conveyance law. To effectuate the foregoing intention,
the Administrative Agent and the Guarantors hereby irrevocably agree that the
Secured Obligations of each Guarantor under the guarantee set forth in Section 2
hereof at any time shall be limited to the maximum amount as will result in the
Secured Obligations of such Guarantor under the guarantee set forth in Section 2
hereof not constituting a fraudulent transfer or conveyance after giving full
effect to the liability under the guarantee set forth in Section 2 hereof and
its related contribution rights but before taking into account any liabilities
under any other guarantee by such Guarantor. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guaranty under Section 2 hereof.

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.1(b) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier to occur of (i) the date on which the Obligations
(other than contingent indemnification obligations not yet due and payable) are
paid in full, (ii) as to any Guarantor, the sale or other disposition of all of
the Equity Interests of such Guarantor permitted under the Credit Agreement or
(iii) as to any Guarantor, such Guarantor becomes an Excluded Subsidiary not in
contravention of the terms of the Credit Agreement.

(e) No payment made by Borrowers, any of the Guarantors, any other guarantor or
any other Person or received or collected by any Secured Party from Borrowers,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Secured Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment, remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the earlier to occur of (i) the date the Obligations (other than
contingent indemnification obligations not yet due and payable) are paid in
full, (ii) the sale or other disposition of all of the Equity Interests of such
Guarantor permitted under the Credit Agreement or (iii) as to any Guarantor,
such Guarantor becomes an Excluded Subsidiary not in contravention of the terms
of the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

2.2 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Secured Obligations by any Grantor or is received or
collected on account of the Secured Obligations from any Grantor or its
property:

(a) If such payment is made by a Borrower or from its property, then, if and to
the extent such payment is made on account of the Secured Obligations arising
from or relating to a Term Loan made to such Borrower, such Borrower shall not
be entitled, until the Obligations (other than contingent indemnification
obligations not yet due and payable) are paid in full, (A) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (B) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property in respect of
Secured Obligations of Borrowers or another Guarantor, such Guarantor shall be
entitled, subject to and upon payment in full of the Obligations (other than
contingent indemnification obligations not yet due and payable), (A) to demand
and enforce reimbursement for the full amount of such payment from any Borrower
or such other Guarantor, as applicable and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by the court.

(c) If and whenever (after payment in full of the Obligations (other than
contingent indemnification obligations not yet due and payable)) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled,
subject to and upon payment in full of the Obligations (other than contingent
indemnification obligations not yet due and payable), to be subrogated (equally
and ratably with all other Grantors entitled to reimbursement or contribution
from any other Grantor as set forth in this Section 2.2) to any security
interest that may then be held by the Administrative Agent upon any Collateral
granted to it in this Agreement. Such right of subrogation shall be enforceable
solely against the Grantors, and not against the Secured Parties, and neither
the Administrative Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded by
any Grantor, then (after payment in full of the Obligations (other than
contingent indemnification obligations not yet due and payable)) the
Administrative Agent shall deliver to the Grantors making such demand, or to a
representative of such Grantors or of the Grantors generally, an instrument
satisfactory to the Grantors transferring, on a quitclaim basis without any
recourse, representation, warranty or obligation whatsoever, whatever security
interest the Administrative Agent then may hold in whatever Collateral may then
exist that was not previously released or disposed of by the Administrative
Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Secured Obligations

 

-7-



--------------------------------------------------------------------------------

made by it or received or collected from its property shall be fully
subordinated in all respects to the prior payment in full of all of the
Obligations (other than contingent indemnification obligations not yet due and
payable). Until payment in full of the Obligations (other than contingent
indemnification obligations not yet due and payable), no Grantor shall demand or
receive any collateral security, payment or distribution whatsoever (whether in
cash, property or securities or otherwise) on account of any such right or
claim. To the extent permitted by law, if any such payment or distribution is
made or becomes available to any Grantor in any bankruptcy case or receivership,
insolvency or liquidation proceeding, such payment or distribution shall be
delivered by the person making such payment or distribution directly to the
Administrative Agent, for application to the payment of the Secured Obligations.
If any such payment or distribution is received by any Grantor, it shall be held
by such Grantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Grantor to the Administrative Agent, in the exact form received and, if
necessary, duly endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Secured Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectability or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).

2.3 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Secured
Obligations continued, and the Secured Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
in each case, in accordance with the terms of the Credit Agreement, the other
Loan Documents or the applicable Secured Hedge Agreement, and the Credit
Agreement and the other Loan Documents, any Secured Hedge Agreement and any
other documents executed and delivered in connection therewith or with any of
the other Secured Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders under the Credit Agreement or all Lenders or the applicable Hedge Bank,
as the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

2.4 Guarantee Absolute and Unconditional. Each Guarantor waives, to the maximum
extent permitted by applicable law, any and all notice of the creation, renewal,
extension or accrual

 

-8-



--------------------------------------------------------------------------------

of any of the Secured Obligations and notice of or proof of reliance by any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; each of the Secured Obligations, and
any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between Borrowers and any of the other Guarantors, on the one hand, and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrowers or any of the
other Guarantors with respect to the Secured Obligations.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance and not of collection without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Secured Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance or release
hereunder) which may at any time be available to or be asserted by Borrowers or
any other Person against any Secured Party, or (c) any other circumstance
whatsoever, other than payment or performance or release hereunder, (with or
without notice to or knowledge of any Borrower or such other Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower or any other Grantor for the Secured Obligations, or
of such other Guarantor under the guarantee contained in this Section 2.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from any Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any other
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.6 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars in
immediately available funds at the Administrative Agent’s Office as specified in
the Credit Agreement.

2.7 Bankruptcy, Etc. Each Guarantor acknowledges and agrees that any interest on
any portion of the Secured Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Secured Obligations ceases to accrue

 

-9-



--------------------------------------------------------------------------------

by operation of law by reason of the commencement of such case or proceeding,
such interest as would have accrued on such portion of the Secured Obligations
if such case or proceeding had not been commenced) shall be included in the
Secured Obligations guaranteed hereby because it is the intention of the
Guarantors and Secured Parties that the Secured Obligations which are guaranteed
by the Guarantors pursuant hereto should be determined without regard to any
rule of law or order which may relieve any Borrower or any other Guarantor of
any portion of such Secured Obligations. The Guarantors will permit any trustee
in bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

2.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably, undertakes to provide such funds or
other support as may be needed from time to time by each Borrower and each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.8 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.8, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.8 shall remain in full force and effect until the Obligations have
been indefeasibly paid in full. Each Qualified ECP Guarantor intends that this
Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3

GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

3.1 Collateral. Each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in and lien on
all of the following property of such Grantor, in each case, wherever located
and now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Secured Obligations:

(i) all Accounts (including any credit enhancement therefor);

(ii) all Accounts Receivable;

(iii) all Chattel Paper;

(iv) Commercial Tort Claims identified on Schedule 6;

(v) all Contracts, leases, letters of credit, Letter of Credit Rights,
Instruments, Documents and documents of title;

(vi) all Equipment;

(vii) all Financial Assets;

 

-10-



--------------------------------------------------------------------------------

(viii) all Fixtures;

(ix) all General Intangibles;

(x) all Insurance;

(xi) all Intellectual Property and all Copyright Licenses, Patent Licenses,
Trademark Licenses and Trade Secret Licenses;

(xii) all Inventory;

(xiii) all Investment Property;

(xiv) all Money, cash, cash equivalents, Securities, and other property of any
kind of such Grantor;

(xv) all of such Grantor’s Deposit Accounts, credits and balances with, and
other claims against, an Agent, any Lender or any Affiliate of the foregoing, or
any other financial institution with which such Grantor maintains deposits,
including any payment accounts;

(xvi) all Goods not otherwise described above;

(xvii) any Collateral Account;

(xviii) all Supporting Obligations in respect of any Collateral;

(xix) all of such Grantor’s books, records, and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property, and General
Intangibles at any time evidencing or relating to any of the foregoing; and

(xx) all accessions to, substitutions for, and replacements, products, and
Proceeds of any of the foregoing, including, but not limited to, Proceeds of any
Insurance, claims against third parties, and condemnation or requisition
payments with respect to all or any of the foregoing;

provided, that notwithstanding anything to the contrary in this Agreement, the
term “Collateral” shall not include the Excluded Assets or other assets as to
which the Administrative Agent reasonably determines in writing in consultation
with the Grantor that the costs of obtaining a security interest in any
specifically identified assets are excessive in relation to the benefit to the
Secured Parties of the security afforded thereby; provided, further, that
notwithstanding anything to the contrary in this Agreement or any other
Collateral Document, this Agreement shall not constitute a grant of security
interest in any Excluded Assets and none of the covenants or representations and
warranties herein or in any other Collateral Document shall be deemed to apply
to any property constituting Excluded Assets.

3.2 Excluded Actions. Notwithstanding anything to the contrary in the Loan
Documents, none of the Grantors shall be required, nor is the Administrative
Agent authorized, (i) to take any actions (other than actions described in
Section 4.3(a)) to record or perfect the Administrative Agent’s Lien on or
security interest in any Collateral (excluding Equity Interests in any Foreign
Subsidiary otherwise required to be pledged hereunder) located outside of the
United States or to take any action under the law of any non-U.S. jurisdiction
to create or perfect a security interest in such Collateral (except for filings
made with WIPO for U.S. Trademarks filed under 15 U.S.C. §66), (ii) to grant or
perfect any Lien in

 

-11-



--------------------------------------------------------------------------------

any leasehold rights and leasehold interest in real property, or (iii) to
perfect in any motor vehicle, aircraft or other assets subject to a certificate
of title statute (the foregoing actions described in this Section 3.02,
collectively, “Excluded Actions”). Notwithstanding anything contained herein or
in any other Collateral Document to the contrary, none of the covenants or
representations and warranties contained herein or in any other Collateral
Document shall be deemed to apply to, or require the performance of, any
Excluded Actions.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to Borrowers thereunder, each Grantor hereby represents and warrants to
the Administrative Agent for the benefit of the Secured Parties that as of the
Closing Date:

4.1 [Reserved].

4.2 [Reserved].

4.3 Perfected Priority Liens.

(a) The security interests granted pursuant to this Agreement (i) upon
completion of the filings and other actions specified on Schedule 7 (which, in
the case of all filings and other documents referred to on said Schedule, have
been delivered to the Administrative Agent in duly completed and duly executed
form, as applicable, and may be filed by the Administrative Agent at any time)
and payment of all filing fees, will constitute valid fully perfected security
interests under United States law in all right, title and interest of such
Grantor in the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Secured Obligations, enforceable in accordance with the terms hereof and
(ii) subject to the ABL Intercreditor Agreement, are prior to all other Liens on
the Collateral except for Permitted Liens. Notwithstanding the foregoing,
nothing in this Agreement shall require any Grantor to make, nor shall the
Administrative Agent make any Excluded Actions.

(b) Without limiting the foregoing, each Grantor has taken all actions necessary
and reasonably requested by the Administrative Agent, including without
limitation those specified in Section 5.2 to: (i) establish the Administrative
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts, (ii) establish the Administrative Agent’s
“control” (within the meaning of Section 9-104 of the UCC) over all Deposit
Accounts (other than Excluded Accounts), (iii) establish the Administrative
Agent’s “control” (within the meaning of Section 9-107 of the UCC) over all
Letter of Credit Rights with the face value in excess of $1,000,000 and
(iv) establish the Administrative Agent’s “control” (within the meaning of
Section 9-105 of the UCC) over all Electronic Chattel Paper with the face value
in excess of $1,000,000.

4.4 Name; Jurisdiction of Organization; etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 3.
Each Grantor is organized or formed under the law of the jurisdiction so
specified. Except as specified on Schedule 3, it has not, within the past five
years, changed its name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise).

 

-12-



--------------------------------------------------------------------------------

4.5 [Reserved].

4.6 Investment Property; Accounts.

(a) Schedule 2 hereto sets forth under the headings “Pledged Stock, “Pledged LLC
Interests” and “Pledged Partnership Interests,” respectively, all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests owned by any
Grantor, and such Pledged Equity Interests of each Grantor and each of Grantor’s
applicable Subsidiaries and, to any such Grantor’s knowledge, all additional
Pledged Equity Interests, constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests of the respective issuers thereof indicated on such Schedule.

(b) Schedule 2 hereto sets forth under the heading “Pledged Debt Securities” or
“Pledged Notes” all of the Pledged Debt Securities and Pledged Notes owned by
any Grantor, and all of such Pledged Debt Securities and Pledged Notes of each
Grantor and each of Grantor’s applicable Subsidiaries and, to any such Grantor’s
knowledge, all additional Pledged Notes and Pledged Debt Securities, have been
duly authorized, authenticated or issued and delivered.

(c) Schedule 2 hereto sets forth under the headings “Securities Accounts,”
“Commodity Accounts” and “Deposit Accounts,” respectively, all of the Securities
Accounts, Commodity Accounts and Deposit Accounts in which each Grantor has an
interest. Except as set forth on Schedule 2, each such Grantor is the sole
entitlement holder or customer of each such account in which it has an interest
(free and clear of any and all Liens except Permitted Liens).

(d) [Reserved].

(e) All the shares of the Pledged Equity Interests of each Grantor’s
Subsidiaries and, to any such Grantor’s knowledge, all additional Pledged Equity
Interests, have been duly and validly issued and are fully paid and
nonassessable.

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens any other Person, except Permitted Liens.

4.7 Accounts Receivable. No amount payable to such Grantor under or in
connection with any Accounts Receivable is evidenced by any Instrument or
Tangible Chattel Paper with the face value in excess of $1,000,000 which has not
been delivered to the Administrative Agent or the ABL Agent as provided in the
ABL Intercreditor Agreement or constitutes Electronic Chattel Paper with the
face value in excess of $1,000,000 that has not been subjected to the “control”
(within the meaning of Section 9-105 of the UCC) of the Administrative Agent or
the ABL Agent as provided in the ABL Intercreditor Agreement.

4.8 Intellectual Property.

(a) Schedule 5 lists all Intellectual Property registered (and pending
applications therefor) with the U.S. Patent and Trademark Office or the U.S.
Copyright Office and owned by such Grantor on the date hereof. Except as set
forth in Schedule 5 and for Permitted Liens, such Grantor is the exclusive owner
of the entire and unencumbered right, title and interest in and to such
Intellectual Property that is material to the business of the Loan Parties and
their Subsidiaries.

 

-13-



--------------------------------------------------------------------------------

(b) On the date hereof, (i) all material Intellectual Property owned by such
Grantor and set forth on Schedule 5, is valid, subsisting, unexpired, has not
been abandoned and, to the knowledge of such Grantor, is enforceable, and
(ii) neither the operation of such Grantor’s business as currently conducted nor
the use of any Intellectual Property owned by such Grantor in connection
therewith infringes or misappropriates the intellectual property rights of any
other Person, except for infringements or misappropriations that would not
reasonably be expected to have a Material Adverse Effect, and (iii) such Grantor
has maintained and maintains sufficient quality control over the quality of the
products and services offered under the material Trademarks owned by such
Grantor (including any licensee’s use of such Trademarks) to ensure protection
and value thereof.

(c) There are no orders or judgments which affect the use of any material
Intellectual Property owned by such Grantor in any material respect.

(d) No claim has been asserted in writing that the use of the Intellectual
Property owned by such Grantor infringes upon the rights of any third party
which infringement would reasonably be expected to have a Material Adverse
Effect. To such Grantor’s knowledge, there is currently no infringement of any
item of Intellectual Property owned by such Grantor that would reasonably be
expected to have a Material Adverse Effect.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which cancels, or contains a finding of invalidity or unenforceability
of, such Grantor’s rights in, any Intellectual Property owned by such Grantor in
any respect that could reasonably be expected to have a Material Adverse Effect.
Such Grantor is not aware of any uses of any item of Intellectual Property owned
by such Grantor that could reasonably be expected to lead to such item becoming
invalid or unenforceable including, without limitation, unauthorized uses by
third parties and uses which were not supported by the goodwill of the business
connected with Trademarks except for any such uses which could not be expected
to have a Material Adverse Effect.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, against such Grantor on the date hereof (i) seeking the cancellation
or invalidation of any material Intellectual Property owned by such Grantor, or
(ii) which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect (in each case, other than office actions issued in the
ordinary course of prosecution of any pending applications for patents or
applications for registration of other Intellectual Property). The consummation
of the transactions contemplated by this Agreement will not result in the
abandonment or unenforceability of any of the Intellectual Property material to
the conduct of such Grantor’s business as such business is currently conducted.

(g) With respect to each material Copyright License, Trademark License, Trade
Secret License and Patent License: (i) such license is valid and binding,
(ii) such license will not cease to be valid and binding and in full force and
effect on terms substantially similar to those currently in effect as a result
of the grant of the security interest in and Lien on the Intellectual Property
granted herein, nor will the grant of such rights and interests constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license, (iii) such Grantor has not received any
written notice of termination or cancellation under such license, (iv) such
Grantor has not received any written notice of a material breach or default
under such license, which material breach or default has not been cured (or is
not capable of being cured during the applicable cure period), (v) such Grantor
is not in material breach or default of such license in any material respect,
and (vi) no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default or permit the other party to terminate or
accelerate the payment of fees due under such license, except where such breach
or default or termination or modification or acceleration could not be expected
to have a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(h) Except as set forth in Schedule 5, each Grantor has performed all acts and
has paid all required fees and taxes necessary, to maintain each item of
material Intellectual Property owned by such Grantor and set forth on Schedule
5, in full force and effect. Such Grantor has used statutory notice in
connection with its use of each material Patent, Trademark and Copyright
included in the Intellectual Property owned by such Grantor to the extent
necessary to maintain such items of Intellectual Property.

(i) Such Grantor has made all filings and recordations necessary, as determined
in its reasonable business judgment, to protect its interest in the material
registered (and applied for) Intellectual Property owned by such Grantor
including, the recordation of interests in the material Patents and Trademarks
owned by such Grantor with the United States Patent and Trademark Office and in
corresponding national and international patent offices, and recordation of any
of its interests in the material Copyrights owned by such Grantor with the
United States Copyright Office and in corresponding national and international
copyright offices.

(j) No Grantor is subject to any settlement or consents, judgment, injunction,
order, decree, covenants not to sue, non-assertion assurances or releases that
would impair the validity or enforceability of, or such Grantor’s rights in, any
material Intellectual Property owned by such Grantor in any material respect.

4.9 Commercial Tort Claims. No Grantor has any Commercial Tort Claims in an
amount reasonably estimated to exceed $5,000,0000 other than those described on
Schedule 6.

4.10 Documents, Instruments and Chattel Paper. All Documents, Instruments and
Chattel Paper of such Grantor describing, evidencing, or constituting
Collateral, and all signatures and endorsements thereon, are, with respect to
the signature or endorsement of any Grantor or any Subsidiary of any Grantor,
but in all other cases to the knowledge of such Grantor, complete, valid and
genuine, and all Goods evidenced by such Documents, Instruments and Chattel
Paper are owned by such Grantor free and clear of all Liens (other than
Permitted Liens).

SECTION 5

COVENANTS

Each Grantor covenants to and agrees with the Administrative Agent that, from
and after the date of this Agreement until the termination of this Agreement, it
shall comply with each of the following:

5.1 [Reserved].

5.2 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts.

(a) If any of the Collateral is or shall become evidenced or represented by any
Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, in each case, with the face value in excess of $1,000,000, such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Document or Tangible Chattel Paper shall be
promptly (and in any event within 30 days thereof) delivered to the
Administrative Agent or the ABL Agent as provided in the ABL Intercreditor
Agreement, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent or the ABL Agent, as applicable, to be held as Collateral
pursuant to this Agreement. If any Grantor retains possession of such
Instrument, Certificated Security, Negotiable Document or Tangible

 

-15-



--------------------------------------------------------------------------------

Chattel Paper on behalf of the Administrative Agent, at the Administrative
Agent’s request, such Instrument (other than checks received in the ordinary
course of business), Certificated Security, Negotiable Document or Tangible
Chattel Paper shall be marked with the following legend: “This writing and the
obligations evidenced or served hereby are subject to the security interest of
Deutsche Bank AG New York Branch, as Administrative Agent, for the benefit of
certain Secured Parties.”

(b) If any of the Collateral is or shall become “Electronic Chattel Paper” or
any “transferable record” (as such term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) with the face value in excess of $1,000,000, and after the
discharge of the ABL Obligations, such Grantor shall promptly notify the
Administrative Agent thereof in writing. After the Discharge of ABL Obligations
(as defined in the ABL Intercreditor Agreement), and promptly upon the
Administrative Agent’s request, such Grantor shall take, or cause to be taken,
such actions as the Administrative Agent may request to give the Administrative
Agent control of such Electronic Chattel Paper under Section 9-105 of the UCC
and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction and such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) that such authoritative copy
identifies the Administrative Agent as the assignee and is communicated to and
maintained by the Administrative Agent or its designee, (iii) that copies or
revisions that add or change the assignee of the authoritative copy can only be
made with the participation of the Administrative Agent, (iv) that each copy of
the authoritative copy and any copy of a copy is readily identifiable as a copy
and not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

(c) If any of the Collateral is or shall become evidenced or represented by an
Uncertificated Security with the face value in excess of $1,000,000, such
Grantor shall use commercially reasonable efforts to cause the Issuer thereof to
agree in writing with such Grantor and the Administrative Agent that such Issuer
will comply with instructions with respect to such Uncertificated Security
originated by the Administrative Agent without further consent of such Grantor,
such agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Each Grantor agrees that with respect to any Collateral that is a Securities
Entitlement, Securities Account and/or Deposit Account (other than Excluded
Accounts) holding cash, securities or other assets, it shall cause the
depositary bank and securities intermediary, as applicable, to agree in writing
with such Grantor, the Administrative Agent and the ABL Agent that such
depositary bank and securities intermediary, as applicable, will comply with
Entitlement Orders and instructions issued or originated by the Administrative
Agent or the ABL Agent, as applicable, without further consent of such Grantor,
such agreement to be in form and substance reasonably satisfactory to the ABL
Agent and the Administrative Agent. Except as otherwise set forth in this
Section 5.2(d), each Grantor shall have entered into such control agreement or
agreements reasonably acceptable to the ABL Agent and the Administrative Agent
with respect to: (i) any Securities Entitlement, Securities Account and/or
Deposit Account (other than Excluded Accounts) that exist on the Closing Date,
as of, or prior to the Closing Date and (ii) any Securities Entitlement,
Securities Account and/or Deposit Account (other than Excluded Accounts) that
are created or acquired after the Closing Date, as of, or prior to the deposit
or transfer of any such funds, whether constituting moneys or investments, into
such Securities Entitlement, Securities Account and/or Deposit Account (other
than Excluded Accounts).

(e) If any of the Collateral is or shall become evidenced or represented by a
Commodity Contract with value in excess of $1,000,000, such Grantor shall give
notice thereof to the Administrative Agent within 30 days thereof and at the
written request of the Administrative Agent, such Grantor

 

-16-



--------------------------------------------------------------------------------

shall cause the Commodity Intermediary with respect to such Commodity Contract
to agree in writing with such Grantor, the Administrative Agent and the ABL
Agent that such Commodity Intermediary will apply any value distributed on
account of such Commodity Contract as directed by the Administrative Agent or
the ABL Agent, as applicable, without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent and the ABL Agent.

5.3 [Reserved].

5.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall, at the reasonable request of the Administrative Agent,
take any and all commercially reasonable actions to maintain the security
interest created by this Agreement as a perfected security interest (subject to
the qualifications set forth in Section 4.3(a)) having at least the priority
described in Section 4.3 and shall use its commercially reasonable efforts to
defend such security interest against the claims and demands of all Persons
whomsoever, subject to the rights of such Grantor under the Loan Documents to
dispose of any Collateral; provided that, nothing in this Agreement shall
prevent any Grantor from discontinuing the operation or maintenance of any of
its assets or properties if such discontinuance is permitted by the Credit
Agreement; provided, further, that, nothing in this Agreement shall require a
Grantor to take any Excluded Actions (except for filings made with WIPO for U.S.
Trademarks filed under 15 U.S.C. §66).

(b) At any time and from time to time, upon the reasonable request of the
Administrative Agent, at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby, (ii) to the extent required by Section 5.2 hereof, in the case
of Investment Property, Deposit Accounts (other than Excluded Accounts),
Securities Entitlements and Securities Accounts, and any other relevant
Collateral, taking any actions necessary to enable the Administrative Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a control agreement in form and substance reasonably satisfactory to the
Administrative Agent, (iii) to the extent required by Section 5.2 hereof,
maintaining Securities Entitlements, Securities Accounts and Deposit Accounts
(other than Excluded Accounts) only with financial institutions that have agreed
to comply with Entitlement Orders and instructions issued or originated by the
Administrative Agent without further consent of such Grantor, such agreement to
be in form and substance reasonably satisfactory to the Administrative Agent,
(iv) to the extent required by Section 5.2 hereof, delivering to the
Administrative Agent originals of all Instruments, Documents and Chattel Paper,
and all other Collateral of which the Administrative Agent determines it should
have physical possession in order to perfect and protect the Administrative
Agent’s security interest therein, duly pledged, endorsed, or assigned to the
Administrative Agent without restriction; (v) delivering to the Administrative
Agent or, prior to the discharge of the ABL Obligations, the ABL Agent all
letters of credit with the face value in excess of $500,000 constituting
Collateral on which such Grantor is named beneficiary; (vi) executing and
delivering of confirmatory written instruments pledging to the Administrative
Agent, for the benefit of the Secured Parties, the Collateral with respect to
such Grantor (but the failure to do so shall not affect or limit any security
interest or any other rights of the Secured Parties in and to the Collateral
with respect to such Grantor) and (viii) taking such other steps as are
reasonably deemed necessary by the Administrative Agent to maintain and protect
the continued perfection and priority of the Administrative Agent’s security
interest in any of the Collateral and of the preservation of its rights therein
(subject to the qualifications set forth in Sections 3.2 and 4.3(a)).

 

-17-



--------------------------------------------------------------------------------

(c) If any Collateral with the market value in excess of $1,000,000 is at any
time in the possession or control of any individual warehouseman, bailee, or any
of such Grantor’s agents or processors, then such Grantor shall notify the
Administrative Agent thereof and shall, at the request of the Administrative
Agent or the ABL Agent as provided in the ABL Intercreditor Agreement,
(i) notify such Person of the Administrative Agent’s and the ABL Agent’s
security interest in such Collateral, (ii) instruct such Person to hold all such
Collateral for the Administrative Agent or the ABL Agent’s account, as provided
in the ABL Intercreditor Agreement, subject to the Administrative Agent’s or the
ABL Agent’s, as applicable, instructions and (iii) take commercially reasonable
steps on behalf of the Administrative Agent or the ABL Agent, as applicable, to
obtain an acknowledgment, in form and substance reasonably satisfactory to the
Administrative Agent and the ABL Agent, stating that the warehouseman and/or
bailee holds such Collateral for the Administrative Agent and the ABL Agent
except, in each case, (i) where the Borrower reasonably determines after the use
of commercially reasonable efforts that such acknowledgement cannot be obtained
without undue effort or expense or (ii) where such acknowledgement was not
provided to the ABL Agent.

(d) If any Collateral with the market value in excess of $500,000 is at any time
located at any operating facility of any Grantor which is not owned by such
Grantor, such Grantor shall use commercially reasonable efforts to obtain
written landlord lien waivers or subordinations, in form and substance
reasonably satisfactory to the Administrative Agent, of all present and future
Liens to which the owner or lessor of such premises may be entitled to assert
against the Collateral except, in each case, (i) where the Borrower reasonably
determines after the use of commercially reasonable efforts that such waiver or
subordination cannot be obtained without undue effort or expense or (ii) where
such waiver or subordination was not provided to the ABL Agent.

(e) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent, may reasonably request, all in reasonable detail.

5.5 Changes in Locations, Name, Jurisdiction of Incorporation; Use of
Collateral.

Such Grantor shall promptly (but in no event more than 60 days) provide written
notice to the Administrative Agent of (i) mergers involving the Grantors,
(ii) changes in its legal name, jurisdiction of organization or the location of
its chief executive office from that referred to in Section 4.4 or (iii) changes
in its identity or structure to such an extent that any financing statement
filed by the Administrative Agent in connection with this Agreement would become
misleading.

5.6 [Reserved].

5.7 Pledged Securities.

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Pledged
Equity Interest of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver

 

-18-



--------------------------------------------------------------------------------

the same forthwith to the Administrative Agent in the exact form received, duly
endorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations.

(b) In the event any Issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
elects or otherwise takes any action to cause such Pledged Partnership Interests
or Pledged LLC Interests to be treated as securities for purposes of the UCC,
such Grantor shall promptly (and in any event within 30 days thereof) take all
steps necessary to establish the Administrative Agent’s “control” thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it. In addition, each Grantor which is either an
Issuer or an owner of any Pledged Security hereby consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent for the benefit of the Secured Parties and to the transfer of any Pledged
Security to the Administrative Agent or its nominee following an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security.

5.8 [Reserved].

5.9 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark owned by such Grantor to the extent required by
applicable requirements of Law in order to maintain such Trademark in full force
free from any claim of abandonment for non-use, (ii) maintain as in the past
substantially the same (or higher) quality of products and services offered
under such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends to the extent necessary to
maintain and protect such Trademark under applicable requirements of Law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest
(subject to making any necessary filings, as described in Section 4.3(a)) in
such Trademark pursuant to this Agreement and the Intellectual Property Security
Agreement, and (v) not knowingly do any act or knowingly omit to do any act
whereby such Trademark may become invalidated.

(b) Such Grantor will not knowingly do any act, or knowingly omit to do any act,
whereby any material Patent owned by such Grantor may become abandoned or
dedicated to the public (other than due to the expiration of such Patent at the
end of its statutory term).

(c) Such Grantor will not knowingly do any act or knowingly omit to do any act
whereby any material portion of the material Copyrights owned by such Grantor
may become invalidated or dedicated to the public.

 

-19-



--------------------------------------------------------------------------------

(d) Such Grantor (either itself or through licensees) will use proper statutory
notices in connection with the use of each material Patent, Trademark and
Copyright owned by such Grantor and included in the Collateral to the extent
necessary to maintain such Patents, Trademarks, and Copyrights.

(e) Such Grantor will notify the Administrative Agent immediately (but in any
event within thirty (30) days) if it knows that any application or registration
for any Intellectual Property owned by such Grantor has or will become abandoned
or dedicated to the public (other than the expiration of patents at the end of
their statutory term), or of any adverse determination in any proceeding brought
against such Grantor regarding such Grantor’s ownership of, or the validity of,
any Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same (other than office actions
issued in the ordinary course of prosecution of any pending application for
patents or applications for registration of other Intellectual Property), in
each case, unless the abandonment or dedication to the public of such
Intellectual Property is permitted under the Credit Agreement, or such adverse
determination, could not reasonably be expected to have a Material Adverse
Effect.

(f) Promptly upon such Grantor’s acquisition or creation of any copyrightable
work, invention, trademark or other similar property that is material to the
business of Grantor, such Grantor will, to the extent such Grantor deems it
appropriate, as determined in its reasonable business judgment, apply for
registration thereof with the United States Copyright Office, the United States
Patent and Trademark Office and any other appropriate office or agency or any
similar office or agency in any other country or any political subdivision
thereof. Whenever such Grantor shall file an application for the registration of
any material Intellectual Property with the United States Patent and Trademark
Office or the United States Copyright Office, such Grantor shall report such
filing to the Administrative Agent within thirty (30) days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Secured Parties’ security interest
in any Copyright, Patent, Trademark or other Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(g) Such Grantor will take all commercially reasonable steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application in respect of (and to obtain the relevant registration in
respect of) and to maintain each registration in respect of material
Intellectual Property owned by such Grantor, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the United States Patent and Trademark Office and the United States
Copyright Office, or any similar office or agency in any other country or any
political subdivision thereof, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, derivation, opposition,
cancellation, infringement and misappropriation proceedings.

(h) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of any
Trademark owned by such Grantor or otherwise abandon any Intellectual Property
owned by such Grantor, or abandon any application or waive any right to file, or
enter into a legally binding obligation not to file, an application for letters
patent, trademarks, or copyrights, in each case, unless the discontinuation of
use, abandonment or loss thereof is permitted under the Credit Agreement.

(i) In the event that any material Intellectual Property owned by such Grantor
is infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor

 

-20-



--------------------------------------------------------------------------------

shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property and (ii) if such Intellectual Property is of material
economic value and such infringement, misappropriation or dilution could
reasonably be expected have a Material Adverse Effect, promptly notify the
Administrative Agent after it learns thereof, and, if such Grantor deems it
advisable in its reasonable business judgment, seek injunctive relief where
appropriate and sue for infringement, misappropriation or dilution to recover
damages for such infringement, misappropriation or dilution.

(j) Such Grantor agrees that, should it obtain an ownership interest in any item
of Intellectual Property which is not now a part of the Collateral (the
“After-Acquired Intellectual Property”), (i) the provisions of Section 3 shall
automatically apply thereto, (ii) any such After-Acquired Intellectual Property,
and in the case of trademarks, the goodwill of the business connected therewith
or symbolized thereby, shall automatically become part of the Collateral,
(iii) to the extent such Intellectual Property would be required to be set forth
on Schedule 5, it shall give prompt (and, in any event within thirty
(30) Business Days after the last day of the fiscal quarter in which such
Grantor acquires such ownership interest) written notice thereof to the
Administrative Agent in accordance herewith, and (iv) to the extent such
Intellectual Property would be required to be set forth on Schedule 5, it shall
provide the Administrative Agent promptly (and, in any event within thirty
(30) Business Days after the last day of the fiscal quarter in which such
Grantor acquires such ownership interest) with an amended Schedule 5 hereto and
take the actions specified in this Section 5.9(j); provided that with respect to
clause (iv) hereof, such Grantor shall not be required to take, nor shall the
Administrative Agent take, the actions specified in this Section 5.9(j) for any
Intellectual Property located outside the United States (except for filings made
with the World Intellectual Property Organization (“WIPO”) for U.S. Trademarks
filed under 15 U.S.C. §66)).

(k) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to the U.S. Federal registered Trademarks, Patents, and Copyrights
owned by such Grantor in form and substance reasonably acceptable to the
Administrative Agent in order to record the security interest granted herein to
the Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable.

(l) Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property
consisting of U.S. Federal registered Trademarks, Patents or Copyrights in form
and substance reasonably acceptable to the Administrative Agent in order to
record the security interest granted herein to the Administrative Agent for the
ratable benefit of the Secured Parties with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

5.10 Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire or become the beneficiary of a commercial tort claim in
excess of $5,000,000, such Grantor shall promptly provide the Administrative
Agent with an amended Schedule 6 hereto describing the details thereof in a
manner that reasonably identifies such commercial tort claim and which is
otherwise reasonably satisfactory to the Administrative Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such commercial tort claim, and agrees
to do such other acts or things reasonably deemed necessary or desirable by the
Administrative Agent to provide a perfected security interest having at least
the priority set forth in Section 4.3 in any such commercial tort claim. Any
supplement to Schedule 6, delivered pursuant to this Section 5.10 shall, after
the receipt thereof by the Administrative Agent, become part of Schedule 6 for
all purposes hereunder other than in respect of representations and warranties
made prior to the date of such receipt.

 

-21-



--------------------------------------------------------------------------------

SECTION 6

REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Accounts Receivable. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right to make test verifications of the Accounts Receivable in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may reasonably require in connection with such test verifications.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) After the Discharge of ABL Obligations, the Administrative Agent in its own
name or in the name of others may at any time after the occurrence and during
the continuance of an Event of Default, communicate with obligors under the
Accounts Receivable to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable.

(b) The Administrative Agent may at any time after the occurrence and during the
continuance of an Event of Default, notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Accounts Receivable of the security
interest of the Administrative Agent therein. In addition, after the Discharge
of ABL Obligations, and upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may upon written notice to the
applicable Grantor, notify, or require any Grantor to notify, the Account Debtor
or counterparty to make all payments under the Accounts Receivable directly to
the Administrative Agent;

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts Receivable to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Accounts Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given three (3) Business Days prior notice to
the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would materially impair
the Collateral or which would be inconsistent with or result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan
Document.

 

-22-



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing (and the Administrative
Agent gives three (3) Business Days prior notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to this clause
(b)): (i) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Administrative Agent who shall thereupon have the sole right, but
shall be under no obligation, to exercise or refrain from exercising such voting
and other consensual rights and (ii) the Administrative Agent shall have the
right, without further notice to any Grantor, to transfer all or any portion of
the Investment Property to its name or the name of its nominee or agent. In
addition, the Administrative Agent shall have the right at any time, without
notice to any Grantor, to exchange any certificates or instruments representing
any Investment Property for certificates or instruments of smaller or larger
denominations. In order to permit the Administrative Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder each Grantor shall promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth herein.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, (and each Grantor agrees that each Issuer shall
be fully protected in so complying), and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent, such notice not to be
given and dividends and other payments not to be made except in the event of an
Event of Default that has occurred and is continuing, and each Issuer agrees to
comply with such instructions described above in this Section 6.3(c) and to make
any payments described above in this Section 6.3(c).

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Accounts Receivable, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent (for the benefit of the Secured Parties), segregated from
other funds of such Grantor, and shall, upon the Administrative Agent’s request,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent or the ABL Agent as provided in the ABL Intercreditor Agreement in the
exact form received by such Grantor (duly endorsed by such Grantor to the
Administrative Agent or the ABL Agent, as applicable, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent (for the
benefit of the Secured Parties)) shall continue to be held as collateral
security for all the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may, and at the direction of the Required
Lenders, the Administrative Agent shall, subject to the ABL Intercreditor
Agreement apply the net Proceeds (after deducting fees and expenses as provided
in Section 6.6) realized through the exercise by the Administrative Agent of its
remedies hereunder or under the other Collateral Documents, whether or not held
in any Collateral Account, and any Proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations in the following order:

First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties then due and owing under the Loan Documents;

 

-23-



--------------------------------------------------------------------------------

Second, to the Administrative Agent, for application by it towards payment of
all other amounts then due and owing and remaining unpaid in respect of the
Secured Obligations, pro rata among the Secured Parties according to the amounts
of the Secured Obligations then due and owing and remaining unpaid to the
Secured Parties; and

Third, any balance of such Proceeds remaining after the Secured Obligations
(other than contingent indemnification obligations not yet due and payable)
shall have been paid in full shall be paid over to Borrowers or to whomsoever
may be lawfully entitled to receive the same.

Notwithstanding the foregoing, amounts received from any Borrower or Guarantor
that is not an “Eligible Contract Participant” (as defined in the Commodity
Exchange Act) shall not be applied to the obligations that are Excluded Swap
Obligations.

6.6 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and the other Loan
Documents, all rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Collateral) or its rights under any other
applicable Law or in equity. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by Law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent not prohibited by applicable law or statute), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Each Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by Law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable Law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by Law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral. The Administrative Agent may specifically disclaim or modify any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers

 

-24-



--------------------------------------------------------------------------------

of assets. Each Grantor hereby waives any claims against the Administrative
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Administrative Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall have the right
to enter onto the property where any Collateral is located and take possession
thereof with or without judicial process.

(b) the Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a) of the
UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale.

(c) In the event of any Disposition of any of the Intellectual Property in
connection with the exercise by the Administrative Agent of its rights or
remedies hereunder, the goodwill of the business connected with and symbolized
by any Trademarks subject to such Disposition shall be included, and the
applicable Grantor shall, as requested by the Administrative Agent, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such Disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

(d) For the purpose of enabling the Administrative Agent to exercise the rights
and remedies hereunder, each Grantor hereby grants to the Administrative Agent,
to be exercised by the Administrative Agent only upon and during the continuance
of an Event of Default, a non-exclusive, royalty-free, irrevocable, worldwide
license and sublicense to use and exploit such Grantor’s Intellectual Property.
The license and sublicense granted herein shall include the right of the
Administrative Agent (upon the exercise of such license and sublicense) to grant
freely sublicenses and further sublicenses to any party at the Administrative
Agent’s sole discretion. The Administrative Agent agrees to exercise
commercially reasonable efforts to maintain the standards of quality necessary
to ensure the validity and enforceability of the Trademarks included in license
and sublicense granted hereunder. The license and sublicense of the Intellectual
Property granted hereunder shall be subject to the rights of third parties under
any pre-existing licenses of the Intellectual Property Collateral granted by the
Grantors to such third parties and the terms and conditions of any licenses
granted by third parties to such Grantor.

6.7 Sale of Securities.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests or the Pledged
Debt Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state or foreign securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers

 

-25-



--------------------------------------------------------------------------------

which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Equity Interests or the Pledged Debt Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.8 Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the Proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

SECTION 7

THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor and, except to the extent required hereunder, without notice by the
Administrative Agent to the applicable Grantor of the Administrative Agent’s
intent to exercise such rights, to do any or all of the following, subject to
the terms of the ABL Intercreditor Agreement:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Accounts Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Accounts Receivable or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may reasonably request to evidence the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral (other than Permitted Liens), effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof;

 

-26-



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Secured Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 7.1(b), it will
not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to immediately comply therewith.

7.2 Duty of Administrative Agent; Liabilities.

(a) The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, nor any other Secured Party nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be liable for any
failure to take any steps to perfect the Administrative Agent’s Liens in the
Collateral or to demand, collect or realize upon any of the Collateral or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof (it being understood that no loss of or damage to the Collateral shall
release any Grantor from any of the

 

-27-



--------------------------------------------------------------------------------

Secured Obligations). The powers conferred on the Secured Parties hereunder are
solely to protect the Secured Parties’ interests in the Collateral and shall not
impose any duty upon any Secured Party to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be responsible to any Grantor for any act
or failure to act hereunder, except to the extent that any such act or failure
to act is found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted solely and proximately from their own bad faith,
gross negligence or willful misconduct of a Secured Party or material breach of
any Loan Documents by the Secured Party.

(b) It is expressly agreed by the Grantors that, anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under and each of the
agreements included in the Collateral, including without limitation, each of its
contracts and each of its licenses, to observe and perform all the conditions
and obligations to be observed and performed by it thereunder all in accordance
with and pursuant to the terms and provisions thereof. Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any such agreement, contract or license by reason of or arising
out of this Agreement or the granting herein of a Lien thereon or the receipt by
the Administrative Agent or any Secured Party of any payment relating to any
agreement, contract or license pursuant hereto. Neither the Administrative Agent
nor any Secured Party shall be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any
agreement, contract or license, or to make any payment, or to make any inquiry
as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any agreement, contract or
license, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times. The exercise
by the Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

7.3 Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the UCC and any other applicable Law, each Grantor
authorizes the Administrative Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent on
behalf of the Secured Parties under this Agreement. Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Collateral Documents or as “all assets” or “all personal
property” of the undersigned or words of similar import, whether now owned or
hereafter existing or acquired by the undersigned or such other description as
the Administrative Agent, in its sole judgment, determines is necessary or
advisable. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

7.4 Authority of Administrative Agent.

(a) Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement, the ABL Intercreditor Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

-28-



--------------------------------------------------------------------------------

(b) The Administrative Agent has been appointed to act as Administrative Agent
hereunder by the Lenders and, by their acceptance of the benefits hereof, the
other Secured Parties. The Administrative Agent shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that the
Administrative Agent shall, after payment in full of all Obligations (other than
contingent indemnification obligations not yet due and payable) under the Credit
Agreement and the other Loan Documents, exercise, or refrain from exercising,
any remedies provided for herein.

7.5 Appointment of Co-Administrative Agents. At any time or from time to time,
in order to comply with any requirement of Law, the Administrative Agent may
appoint another bank or trust company or one of more other persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

SECTION 8

MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay, and to save the Secured Parties harmless to the
extent Borrowers would be required to do so pursuant to Section 10.04 of the
Credit Agreement.

(b)

 

-29-



--------------------------------------------------------------------------------

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and the Administrative Agent and shall inure to the
benefit of the Secured Parties and their successors and permitted assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and any such assignment, transfer or delegation without
such consent shall be null and void.

8.6 Reserved.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or by
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration/Conflict. This Agreement and the other Loan Documents represent
the agreement of the Grantors and the Administrative Agent with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS
OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (OTHER THAN ANY
MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

8.12 Jurisdiction, Waivers, Etc.

(a) Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND

 

-30-



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(c) Service of Process. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(e) Each party hereto hereby irrevocably and unconditionally waives, to the
maximum extent not prohibited by Law, any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages; provided that nothing contained in
this paragraph shall limit any Grantor’s indemnity obligations under
Section 8.4.

8.13 [Reserved].

8.14 Additional Grantors. Each Subsidiary of Borrowers that is required to
become a party to this Agreement pursuant to Section 6.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

-31-



--------------------------------------------------------------------------------

8.15 Releases.

(a) At such time as the Term Loans and the other Obligations (other than
contingent indemnification obligations not yet due and payable) shall have been
paid in full, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall promptly
deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be disposed of by any Grantor in a
transaction permitted by the Credit Agreement to a Person that is not a Grantor,
the Collateral shall be automatically released from the Liens created hereby and
the Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.

(c) Any Grantor shall automatically be released from its obligations hereunder
and the Security Interest and any Liens granted herein to the Administrative
Agent in the Collateral of such Grantor shall be automatically released upon the
consummation of any transaction or designation permitted in accordance with the
terms of the Credit Agreement as a result of which such Grantor ceases to be a
Subsidiary or becomes an Excluded Subsidiary, and the Administrative Agent, at
the request and sole expense of such Grantor, shall promptly execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.

(d) Prior to the discharge of all ABL Obligations, the requirements of this
Agreement to deliver or grant control (to the extent that only one Person is
permitted to have control thereof under applicable law) over ABL Priority
Collateral (as such term is defined in the Intercreditor Agreement) to the
Administrative Agent shall be deemed satisfied by delivery of or granting of
control over such ABL Priority Collateral to the ABL Agent as bailee for the
Administrative Agent pursuant to the ABL Intercreditor Agreement.

8.16 ABL Priority Collateral; Etc.. The provisions of this Agreement are in all
respects subject to the provisions of the ABL Intercreditor Agreement, including
the relative rights, obligations and priorities with respect to Collateral.
Notwithstanding anything herein to the contrary, prior to the discharge of ABL
Obligations, each Grantor agrees that, in the event any Grantor, pursuant to the
ABL Collateral Documents, takes any action to grant or perfect a Lien (to the
extent such Lien can be perfected; subject to the ABL Intercreditor Agreement)
in favor of the ABL Agent in any assets, such Grantor shall also take the same
action to grant or perfect a Lien (subject to the ABL Intercreditor Agreement)
in favor of the Administrative Agent to secure the Secured Obligations.
Notwithstanding anything herein to the contrary, prior to the discharge of the
ABL Obligations, to the extent any Lien purported to be granted in the ABL
Priority Collateral is not or ceases to be a perfected Lien in favor of the ABL
Agent under the applicable ABL Collateral Documents, if the Administrative Agent
acting in its reasonable discretion agrees in writing not to have a perfected
lien in such ABL Priority Collateral, the Grantors shall have no obligations to
take any actions to perfect the Administrative Agent’s Liens on such Collateral
and all representations and warranties and covenants in this Agreement shall be
subject to the provisions and qualifications set forth in this Section 8.16.

 

-32-



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS: UNIVERSAL TABLETOP, INC. By:   /s/ Bernard Peters   Name:   Bernard
Peters   Title:   Chief Financial Officer ANCHOR HOCKING, LLC By:   /s/ Bernard
Peters   Name:   Bernard Peters   Title:   Chief Financial Officer ONEIDA LTD.
By:   /s/ Bernard Peters   Name:   Bernard Peters   Title:   Chief Financial
Officer

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC.

By:   /s/ Bernard Peters   Name:   Bernard Peters   Title:   Chief Financial
Officer

[EveryWare Guarantee and Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:   /s/ Dusan Lazarov   Name:   Dusan Lazarov   Title:   Director By:   /s/
Michael Getz   Name:   Michael Getz   Title:   Vice President

[EveryWare Guarantee and Collateral Agreement Signature Page]



--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT

among

ANCHOR HOCKING, LLC,

ONEIDA LTD.,

each other Grantor from time to time party hereto,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

Dated as of May 21, 2013

Schedules

 

 

 



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Entity

 

Executive Office Address

Universal Tabletop, Inc.   1115 West Fifth Avenue   Lancaster, Ohio 43130 Anchor
Hocking, LLC   1115 West Fifth Avenue   Lancaster, Ohio 43130 Oneida Ltd.  
163-181 Kenwood Ave.   Oneida, New York 13421, USA Buffalo China, Inc.   163-181
Kenwood Ave.   Oneida, New York 13421, USA Delco International, Ltd.   163-181
Kenwood Ave.   Oneida, New York 13421, USA Kenwood Silver Company, Inc.  
163-181 Kenwood Ave.   Oneida, New York 13421, USA Oneida Food Service, Inc.  
163-181 Kenwood Ave.   Oneida, New York 13421, USA Oneida International Inc.  
163-181 Kenwood Ave.   Oneida, New York 13421, USA Oneida Silversmiths Inc.  
163-181 Kenwood Ave.   Oneida, New York 13421, USA Sakura, Inc.   163-181
Kenwood Ave.   Oneida, New York 13421, USA THC Systems, Inc.   163-181 Kenwood
Ave.   Oneida, New York 13421, USA

 

1-1



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

   Issuer   Issuer’s Jurisdiction
Under UCC
Section 9-305(a)(2)    Class of
Stock    Stock
Certificate No.    Percentage of
Shares Pledged     No. of Shares  

Universal Tabletop, Inc.

   Oneida Ltd.   Delaware    Common    CS-1      100 %      1,000       Anchor
Hocking Canada,
Inc.   Canada    Common    C-3      65 %      65   

Oneida Ltd.

   Buffalo China, Inc.   New York    Common    59      100 %      162,358      
Delco International, Ltd.   New York    Common    11      100 %      5,500,000
      Kenwood Silver
Company, Inc.   New York    Common    1      100 %      100       Oneida
International Inc.   Delaware    Common    17      100 %      396       Oneida
Silversmiths Inc.   New York    Common    2      100 %      200       THC
Systems, Inc.   New York    Common    2      100 %      100       Sakura, Inc.  
New York    Common    2      100 %      100       Oneida, S.A. de C.V.   Mexico
   Series A    1      65 %      31.85 1          Series B    14      65 %     
8,490,075       Oneida Canada, Limited   Canada    Common    C-10      65 %     
5240       Oneida U.K. Limited   United Kingdom    Common    6      65 %     
5,745,350       Oneida (Guangzhou)
Foodservice Co., Ltd.   China    Common    Uncertificated      65 %      N/A   

Buffalo China, Inc.

   Onieda Food Service, Inc.   New York    Common    2      100 %      200   

Oneida International Inc.

   Oneida Italy S.r.l.   Italy    Common    Uncertificated      65 %      N/A   

 

1 

Existing Oneida S.A. de C.V. issued for 49 shares, new certificate to be issued
post-closing for the amount pledged.

 

2-1



--------------------------------------------------------------------------------

Pledged Notes:

 

Grantor

   Issuer    Payee    Principal Amount

None.

        

Pledged Debt Securities:

 

Grantor

   Issuer    Issuer’s Jurisdiction
Under  UCC
Section 9-305(a)(2)    Payee    Principal Amount

None.

           

 

2-2



--------------------------------------------------------------------------------

Pledged Partnership Interests:

 

Grantor

   Issuer    Type of
Partnership Interest
(e.g., General or
Limited)    Certificated
(Y/N)    Certificate No.
(if any)    % of Outstanding
Partnership Interests of the
Partnership

None.

              

Pledged LLC Interests:

 

Grantor

   Issuer    Certificated
(Y/N)    Certificate No.
(if any)      No. of
Pledged Units      % of Outstanding LLC
Interests of the Issuer  

Universal Tabletop, Inc.

   Anchor Hocking, LLC    Y      3         100         100 % 

 

2-3



--------------------------------------------------------------------------------

Deposit Accounts:

 

Grantor

   Name of
Depositary Bank    Account Number    Account Name

Oneida Ltd.

   Wells Fargo    4122231145    Commercial checking balance sweep
to Main

Oneida Ltd.

   Wells Fargo    4122231129    Commercial checking balance sweep
to Main

Oneida Ltd.

   Wells Fargo    4122231137    Commercial checking balance sweep
to Main

Oneida Ltd.

   Wells Fargo    4122231186    Commercial Checking (MAIN)

Oneida Ltd.

   Wells Fargo    9600158297    Commercial checking (check
clearing) sweep to Main

Oneida Ltd.

   Wells Fargo    9600158303    Commercial checking (EBS-
RMSCO clearing) sweep to Main

Oneida Ltd.

   Wells Fargo    9600158318    Commercial checking (workman’s
comp) sweep to Main

Oneida Ltd.

   Wells Fargo    9600158322    Commercial checking (EBS-
RMSCO clearing) sweep to Main

Oneida Ltd.

   NBT Bank    6143246767    Business checking balance transfer
to Main

Oneida Ltd.

   M&T Bank    1040574    Deferred Compensation Account

Anchor Hocking, LLC

   PNC    1131381581    Depository (Lockbox)

Anchor Hocking, LLC

   PNC    1131381602    Disbursement Account

Anchor Hocking, LLC

   Wells Fargo    4122295041    Payables Controlled Disbursement
Account

Anchor Hocking, LLC

   Wells Fargo    9600161314    Payroll Controlled Disbursements
Account

Anchor Hocking, LLC

   Wells Fargo    9600161329    Lockbox

 

Securities Accounts:

 

Grantor

   Name of
Securities Intermediary    Account Number    Account Name

None.

        

 

2-4



--------------------------------------------------------------------------------

Commodity Accounts:

 

Grantor

   Name of
Commodity Intermediary    Account Number    Account Name

None.

        

 

2-5



--------------------------------------------------------------------------------

Schedule 3

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

   Jurisdiction of
Organization    Organizational I.D.    Location    Prior Names and
Changes in Form,
Jurisdiction and Chief
Executive Office

Universal Tabletop, Inc.

   Delaware    5045245    1115 West Fifth Avenue
Lancaster, OH 43130    Incorporated as
Universal Tabletop
Supply, Inc.; name
changed to Universal
Tabletop, Inc. on
10/4/11;

 

Chief executive office
previously located at
142 57th St. 17th Floor
New York, NY 10019

Anchor Hocking, LLC

   Delaware    4311289    1115 West Fifth Avenue
Lancaster, OH 43130    None

Oneida Ltd.

   Delaware    4217805    163-181 Kenwood Ave.
Oneida, NY 13421    None

Buffalo China, Inc.

   New York    296723    163-181 Kenwood Ave.
Oneida, NY 13421    None

Delco International, Ltd.

   New York    85369    163-181 Kenwood Ave.
Oneida, NY 13421    None

Kenwood Silver Company, Inc.

   New York    143830    163-181 Kenwood Ave.
Oneida, NY 13421    None

Oneida Food Service, Inc.

   New York    2783831    163-181 Kenwood Ave.
Oneida, NY 13421    None

Oneida International Inc.

   Delaware    2173339    163-181 Kenwood Ave.
Oneida, NY 13421    None

 

3-1



--------------------------------------------------------------------------------

Exact Legal Name

   Jurisdiction of
Organization    Organizational I.D.    Location    Prior Names and
Changes in Form,
Jurisdiction and Chief
Executive Office

Oneida Silversmiths Inc.

   New York    2788847    163-181 Kenwood Ave.


Oneida, NY 13421

   None

Sakura, Inc.

   New York    2509536    163-181 Kenwood Ave.
Oneida, NY 13421    None

THC Systems, Inc.

   New York    2060067    163-181 Kenwood Ave.
Oneida, NY 13421    None

 

3-2



--------------------------------------------------------------------------------

Schedule 5

COPYRIGHTS

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

Title

  

Registration No.

  

Date Registered

Country harvest 9”.

   VA0000494786    01-Apr-1992

Country harvest 10”.

   VA0000494787    01-Apr-1992

Country harvest cake plate 12” (pedestal)

   VA0000494788    01-Apr-1992

Country harvest 6 1/2”, 7 1/2” & 4 7/8.

   VA0000494789    01-Apr-1992

Country harvest 9” round 2 1/2 qt.

   VA0000494790    01-Apr-1992

Country harvest 5 1/2”.

   VA0000494791    01-Apr-1992

Country harvest 13 1/2”.

   VA0000494792    01-Apr-1992

Country harvest lasagne 9” x 12” 3 qt.

   VA0000494793    01-Apr-1992

Country harvest pitcher jug.

   VA0000494794    01-Apr-1992

Country harvest 16 oz tumbler.

   VA0000494795    01-Apr-1992

Country harvest 10” oval basket.

   VA0000494796    01-Apr-1992

Country Harvest sculpture on 9” round dish pie plate. By Toscany, Inc.

   VA0000505100    21-Apr-1992

Country Harvest sculpture on beverage pitcher/jug. By Toscany, Inc.

   VA0000505101    21-Apr-1992

Country Harvest sculpture on 10” footed bowl. By Toscany, Inc.

   VA0000505102    21-Apr-1992

Country Harvest sculpture on 12” round footed cake plate. By Toscany, Inc.

   VA0000505103    21-Apr-1992

Country Harvest sculpture on 6 1/2”, 7 1/2”, and 4 7/8” canister set. By
Toscany, Inc.

   VA0000505104    21-Apr-1992

Country Harvest sculpture on approximately 9” round 2 1/2 qt. Casserole ovenware
dish. By Toscany, Inc.

   VA0000505105    21-Apr-1992

Country Harvest sculpture on 13 1/2” round platter. By Toscany, Inc.

   VA0000505106    21-Apr-1992

Country Harvest sculpture on 5 1/2” footed bowl. By Toscany, Inc.

   VA0000505107    21-Apr-1992

Country Harvest sculpture on approximately 9” x 12” 3 qt. Lasagna oven dish. By
Toscany, Inc.

   VA0000505108    21-Apr-1992

Country Harvest sculpture on16 oz. Beverage tumbler. By Toscany, Inc.

   VA0000505109    21-Apr-1992

 

5-1



--------------------------------------------------------------------------------

Title

  

Registration No.

  

Date Registered

Country Harvest sculpture on 10” oval basket with rattan handle. By Toscany,
Inc.

   VA0000505110    21-Apr-1992

Decorative cover.

   VA0000989257    18-Jun-1999

Decorative bowl.

   VA0000989255    18-Jun-1999

Decorative pedestal.

   VA0000989256    18-Jun-1999

Decorative bowl with pedestal and cover.

   VA0000989258    18-Jun-1999

Love notes

   VA0000137215    22-Aug-1983

Golf bag mug.

   VA0000438170    21-Mar-1991

Oneida Ltd.:

 

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Acropolis Spoon Artwork

   F/W    04/23/09    VA 1-667-393

Amsterdam

   F/W    05/12/11    VA 1-773-503

Aquarius

   F/W    07/10/97    VA 957 015

Belle Rose

   F/W    05/14/98    VA 905-904

Blue Heather

   D/W    03/17/00    VA 1-041-936

Breton Blue

   D/W    03/17/00    VA 1-041-939

Butterflies

   D/W    11/26/01    VA 1-133-062

Calla Lilly

   F/W    05/14/98    VA 905-906

Crystal Rose

   D/W    11/26/01    VA 1-133-065

Oneida hollowware cube

   Logo    03/30/00    VA 1-045-182

Oneida glassware cube

   Logo    03/30/00    VA 1-045-183

Oneida dinnerware cube

   Logo    03/30/00    VA 1-045-184

Oneida flatware cube

   Logo    03/30/00    VA 1-045-185

Damask Rose

   F/W    05/14/98    VA 905-903

Eden

   F/W    05/14/98    VA 905-907

Entwine Spoon Artwork

   F/W    04/23/09    VA 1-667-341

Filigree Spoon Artwork

   F/W    02/0408    VA 1-647-821

Frosty Spoon Artwork

   F/W    10/15/08    VA 1-649-932

Gaiety

   D/W    03/17/00    VA 1-041-935

Garland Spoon Artwork

   F/W    02/04/08    VA 1-647-822

Harvest Moon

   D/W    11/26/01    VA 1-133-069

Improv Spoon Artwork

   F/W    03/28/11    VA 1-767-756

Jasmine

   D/W    03/17/00    VA 1-041-937

Julienne

   D/W    08/02/00    VA 1-051-016

Katrin I

   D/W    03/17/00    VA 1-041-938

Katrin II

   D/W    03/17/00    VA 1-041-934

Latitude Spoon Artwork

   F/W    02/04/08    VA 1-668-226

Lyric Spoon Artwork

   F/W    06/14/10    VA 1-723-411

Melon

   D/W    11/26/01    VA 1-133-066

Oneidasaurus Place Mat

   Place Mat    11/27/87    VA 310 131

Oneidasaurus Growth Chart

   Growth Chart    11/27/87    VA 310 133

Oneidasaurus Mug

   D/W    11/27/87    VA 310 128

Pacific Tide

   F/W    05/14/98    VA 905-905

Piccola

   D/W    11/26/01    VA 1-133-068

Script Spoon Artwork

   F/W    03/28/11    VA 1-767-837

Scroll a/k/a Camber: pattern no. 201

   F/W    12/8/97    VA 855 120

Season’s Splendor Spoon

   F/W    6/9/08    VA 1-662-840

 

5-2



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Artwork

        

Seed Packets

   D/W    11/26/01    VA 1-133-070

Serif Spoon Artwork

   F/W    3/29/11    VA 1-798-569

Stanhope Artwork

   F/W    05/13/11    VA 1-773-740

Strawberry Plaid

   D/W    12/26/01    VA 1-143-643

Trellis

   D/W    11/26/01    VA 1-133-064

Twist Spoon Artwork

   F/W    02/04/08    VA 1-647-819

Vintage Fruit

   D/W    11/26/01    VA 1-133-067

Vintage Labels

   D/W    11/26/01    VA 1-133-063

Vista Spoon Artwork

   F/W    6/9/08    VA 1-662-842

Winter Frost Spoon Artwork

   F/W    4/13/07    VA 1-425-927

1978 Christmas ornament reflector : no. 150-10844

      05/22/78    VA-12-248

Capture a moment, and you’ll have beauty for a lifetime

      02/16/79    VA-19-311

1978 Christmas ornament reflector : no. 150-10844

      05/22/78    VA-12-249

1978 Christmas ornament reflector : no. 150-10844

      05/22/78    VA-12-252

1978 Christmas ornament reflector : no. 150-10844.

      05/22/78    VA-12-250

1978 Christmas ornament reflector : no. 150-10844.

      05/22/78    VA-12-251

A Beauty that will last a lifetime is a rare beauty indeed

      10/19/81    VA-84-754

A New stainless pattern? I thought it was a birdfeeder

      11/27/85    VA-208-034

A Vote for the age of elegance in this age of convenience

      03/01/82    VA-94-639

America’s finest traditional foods belong on America’s finest traditional pieces

      03/01/82    VA-94-638

As your family grows, so can your Oneida collection

      10/05/82    VA-110-089

At the end of the rainbow, a Bennington teapot in silverplate and Sheraton spoon
in stainless

      09/14/81    VA-82-400

Cause for celebration - the poetic beauty of our new Tennyson in carefree
stainless.

      12/20/82    VA-115-262

Celebrate with us : Oneida

      04/09/79    VA-22-228

Celebrate with us.

      04/02/79    VA-21-985

Classics. Always fresh.

      04/30/84    VA-153-965

Dear Aunt Agnes, I’ve been looking for words to thank you for all those
occasions when you sent me a piece of sterling

      10/28/83    VA-138-828

Elegance captured

      07/23/84    VA-160-367

For salad lovers.

      07/23/84    VA-160-368

Home is where your heart is.

      02/15/80    VA-48-227

How do we serve thee? Let us count the ways

      03/27/84    VA-154-562

 

5-3



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

How to add good taste without adding calories : Oneida

      07/12/82    VA-104-008

I gotta present for you, Mom. Guess which hand?

      03/27/84    VA-154-561

Introducing Oneida’s 1982 national advertising. The biggest campaign in the
industry

      11/04/81    VA-86-009

Introducing Ridgecrest in Community Stainless. We’ve never made a pattern we’ve
been prouder to put our John Hancock

      03/25/86    VA-219-026

Introducing Toujours. A dramatic new expression in tableware design

      10/20/80    VA-61-976

Love lasts.

      02/13/78    VA-1-301

Loyal friends appreciate gifts of elegance

      03/01/82    VA-94-637

Madame, I must report, the roof is in dire need of repair … the silver is
serving admirably for the immediate emergency

      09/29/83    VA-136-086

Milly, watering your flowers with that magnificent teapot, I almost believe you
think plants have feelings

      10/28/83    VA-138-845

Natural beauty. Sheraton pattern in stainless

      07/23/84    VA-160-369

New Frederick II in L T D stainless. Look at it closely and see a different
spring blossom upon each piece

      06/16/86    VA-228-329

New golden Kingswood and golden Juilliard. Both stainless with 24k gold. Both
without equal

      08/08/86    VA-235-478

New showplace gifts by Oneida

      11/21/78    VA-13-091

Oneida

      09/29/83    VA-136-085

Oneida bear melamine pattern

      07/21/87    VAu-116-236

Oneida bear melamine pattern

      07/21/87    VAu-116-237

Oneida. The main attraction at any table

      05/13/82    VA-99-609

Oneida’s “Look of the 80’s national advertising

      11/23/79    VA-38-569

Oneida’s newly-born Easton pattern is stainless worth chirping about

      07/03/85    VA-196-045

Oneidasaurus child’s plate

      11/27/87    VAu-123-389

Our new Kingswood stainless with fish knife and fork. You’ll fall for it hook,
line, and sinker : Oneida

      09/11/86    VA-239-914

Purr-fect. Porringer in silverplate. Fantasy spoon in stainless.

      02/17/81    VA-67-591

 

5-4



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Complete services at fine stores: Oneida

        

Showplace gifts by Oneida

      04/17/78    VA-2-475

Simplicity is the most difficult art

      10/22/79    VA-36-540

Simplicity is the most difficult art : Oneida stainless tableware

      05/04/79    VA-24-108

Six reasons why the best stainless is made in Oneida, New York

      07/31/81    VA-78-762

Sorry about the window, Mrs. Finchley. Now can we have our baseball back?

      04/23/84    VA-153-720

Still a shining example after 26 years of faithful service

      02/28/85    VA-183-701

Thanks to Oneida open stock, replacing a piece is child’s play

      09/04/85    VA-199-590

The Shimmering beauty of community silverplate by Oneida

      07/17/81    VA-77-691

The Timeless beauty of the sea inspired Oneida’s newest pattern, classic shell
in carefree stainless

      04/04/83    VA-123-227

This new pattern belongs at the top of the pecking order : Oneida

      10/11/85    VA-202-428

Well, Andrew, with our family being so close, we thought what a wonderful idea
if Heather’s father and I came along on your honeymoon.

      12/12/83    VA-142-550

What one company first comes to mind, when you think of fine stainless that is
knives, forks and spoons made of stainless steel?

      11/10/80    VA-62-130

When love is the main ingredient, serve it on a silver platter

      03/30/82    VA-106-801

You don’t need a special occasion to say “I love you.”

      04/23/84    VA-153-721

Brilliant strategy for unexpected guests.

      04/14/82    VA0000099221

Created by fire.

      09/18/84    VA0000167135

Voila! The Julliard pattern in majestic continental size

      09/18/84    VA0000167134

ABC Animals Artwork

      08/31/11    VAu001077244

Foglio Artwork

      09/21/11    VAu001078593

Giraffa Artwork

      09/21/11    VAu001078579

Prosecco Artwork

      09/23/11    VAu001078807

Space Family Artwork

      09/6/11    VAu001078011

Tigris Artwork

      09/28/11    VAu001079354

Watermelon Trivet Design

      07/21/87    VAu000116239

Abundance: 5 pc place setting

   D/W    08/02/93    VA 580-496

Adobe

   D/W    03/11/98    VA 901-449

Alexandria

   D/W    04/28/97    Vau 395-705

Animal Mambo

   D/W    08/09/93    VA 581-150

Apple Farm

   D/W    03/11/98    VA 901-455

Arizona

   D/W    03/11/98    VA 901-456

 

5-5



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Artesia

   D/W    09/05/95    VA 748-295

Ashanti

   D/W    08/09/93    VA 581-149

Astral

   D/W    03/11/98    VA 901-448

Atlas: place setting 5 pc

   D/W    05/19/92    VA 507-209

Augusta

   D/W    09/05/95    VA 748-285

Autumn Days: 5 pps place settings

   D/W    06/23/94    VA 646-224

Avalon: V118/ by Sakura

   D/W    07/24/92    VA 518-711

Aztec

   D/W    08/09/93    VA 581-148

Bali

   D/W    07/31/91    VA 470-255

Banner

   D/W    10/08/98    VA 945-681

Batik

   D/W    01/18/94    VA 614-051

Beaches

   D/W    12/29/94    VA 667-678

Bermuda: no. 3061

   D/W    10/08/98    VA 945-455

Black Diamond: 5pps place setting

   D/W    06/23/94    VA 646-174

Blue Meadow

   D/W    07/28/99    VA 973-052

Blue Note/Blue Shadow

   D/W    12/17/98    VA 1-035-156

Boca

   D/W    05/28/98    VA 925-649

Botanica: place setting, 5 piece

   D/W    02/10/92    VA 491-138

Bouquet

   D/W    10/21/97    VA 884-643

Cachet/ by Sakura

   D/W    03/03/93    VA 550-115

Calypso

   D/W    01/21/00    VA 1-023-745

Caracas

   D/W    01/21/00    VA 1-023-735

Caribbean Wave/ by Sakura, Inc.

   D/W    05/12/97    VA 858-853

Casa Blanca

   D/W    02/10/92    VA 491-136

Celebration

   D/W    01/21/00    VA 1-023-738

Celestial: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-105

Champagne

   D/W    05/28/98    VA 925-651

Chateau

   D/W    02/10/92    VA 491-137

Chelsa square

      04/09/99    VA-998-799

Chicken Kiev

   D/W    07/28/99    VA 973-055

Confetti

   D/W    10/21/97    VA 884-642

Corolla

   D/W    09/04/91    VA 484-265

Corsica

   D/W    04/28/97    VA 395-704

Cortez

   D/W    03/29/96    VA 782-155

Country Mosaic: [no.] V091/ by Ranmaru-Sakura

   D/W    03/13/92    VA 496-355

Coverlet: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-103

Crème Brulee

   D/W    09/05/95    VA 748-289

Crete

   D/W    09/05/95    VA 748-303

Curtain Call

   D/W    01/18/94    VA 614-053

Daisy Field

   D/W    10/08/98    VA 945-682

Daisy Squares

   D/W    03/11/98    VA 901-446

Devonshire

   D/W    07/31/98    VA 1-006-884

Dried Flowers

   D/W    01/21/00    VA 1-023-741

Drive-in: 4pps place settings

   D/W    06/23/94    VA 646-173

Elegance: [no.] V087/ by Ranmaru-Sakura

   D/W    10/21/91    VA 475-594

Equinox

   D/W    09/05/95    VA 748-287

 

5-6



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Espresso

   D/W    07/28/99    VA 973-057

Fantasia

   D/W    09/18/96    VA 799-473

Fiora

   D/W    01/21/00    VA 1-023-734

Fleurtique

   D/W    01/21/00    VA 1-023-736

Floral Garden

   D/W    03/11/98    VA 901-457

Freesia

   D/W    10/08/98    VA 945-683

Fresco

   D/W    10/08/98    VA 945-680

Fruit Tapestry

   D/W    02/10/92    VA 499-394

Fruitasia

   D/W    03/29/96    VA 782-156

Galaxy

   D/W    08/09/93    VA 581-151

Garden Delight

   D/W    09/05/95    VA 748-305

Gemstone

   D/W    10/21/97    VA 884-641

Geranium

   D/W    03/11/98    VA 901-450

Green Acres

   D/W    09/05/95    VA 748-296

Harmony/ by Sakura

   D/W    03/08/93    VA 550-107

Indigo Bouquet

   D/W    07/28/99    VA 973-056

Infinity

   D/W    09/19/94    VA 661-835

Isis

   D/W    02/05/93    VA 549-705

Italian Fruit: place setting, 5pc

   D/W    02/04/93    VA 561-029

Ivy Basket: promotional dinner place

   D/W    09/05/95    VA 748-292

Inspiration: place setting, 5pc/ by Sakura

   D/W    12/28/92    VA 539-106

Jazz: place setting 5pc/ by Sakura

   D/W    07/24/92    VA 518-712

Jungle: 5pc place setting

   D/W    08/02/93    VA 580-495

Key Largo

   D/W    12/02/91    VA 480-646

Kyoto

   D/W    04/28/97    Vau 395-703

Laredo: 5pc place setting

   D/W    08/02/93    VA 580-494

Lumina

   D/W    07/28/99    VA 973-053

Magic Jungle

   D/W    09/05/95    VA 748-386

Malaga

   D/W    09/14/95    VA 748-433

Mali: 5pps place setting

   D/W    06/23/94    VA 646-172

Margarita

   D/W    01/21/00    VA 1-023-737

Masquerade: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-100

Maya/ by Sakura

   D/W    03/08/93    VA 550-116

Meadows: no. V089

   D/W    02/10/92    VA 491-135

Mediterranean

   D/W    03/11/98    VA 901-453

Moccasin

   D/W    09/05/95    VA 748-291

Monarch

   D/W    01/19/99    VA 964-567

Monet

   D/W    12/29/94    VA 667-679

Monterey

   D/W    03/11/98    VA 901-447

Moonlight

   D/W    09/26/06    VA 813-763

Morocco

   D/W    03/11/98    VA 901-458

Mutare

   D/W    09/05/95    VA 748-300

Nairobi

   D/W    09/18/96    VA 799-470

Navajo

   D/W    12/29/94    VA 667-676

New West

   D/W    09/05/95    VA748-302

Nile

   D/W    05/28/98    VA 925-652

Oasis: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-104

 

5-7



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

October

      01/21/00    VA-1-023-744

Oceana

   D/W    01/21/00    VA 1-023-740

Opulence: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-102

Orchard Valley

   D/W    09/05/95    VA 748-297

Paradise

   D/W    03/11/98    VA 901-451

Passages: promotional

   D/W    09/05/95    VA 748-307

Passion Fruit

   D/W    03/11/98    VA 901-452

Patch of Blue: 5pps place setting

   D/W    06/23/94    VA 646-171

Peas in a Pod

   D/W    10/08/98    VA 945-679

Pebble Beach

   D/W    09/05/95    VA 748-286

Persia

   D/W    03/29/96    VA 782-157

Phoneicia: promotional dinner plate

   D/W    09/05/95    VA 748-290

Pointsett[i]a Delight

   D/W    03/11/98    VA 901-454

Quarry

   D/W    09/18/96    VA 799-475

Rain forest

   D/W    01/18/94    VA 614-052

Regency

   D/W    01/19/99    VA 964-568

Roadside: 4pps place setting

   D/W    06/23/94    VA 646-175

Roman Ivy

   D/W    09/05/95    VA 748-294

Rosetta

   D/W    09/05/95    VA 748-298

Roundup

   D/W    08/30/93    VA 630-565

Royale: no. HW527/ 20G/ by Sakura, Inc.

   D/W    05/12/97    VA 858-857

Sachet

   D/W    09/18/96    VA 799-474

Samba

   D/W    09/04/91    VA 477-301

Shadow

   D/W    01/21/00    VA 1-023-742

Serenade

   D/W    07/28/99    VA 973-061

Serengeti

   D/W    09/18/96    VA 799-471

Spectrum

   D/W    02/10/92    VA 499-393

Spectrum

   D/W    05/28/98    VA 925-650

Splash: 5-pc place setting

   D/W    01/18/94    VA 614-054

Spring Daisy

   D/W    01/21/00    VA 1-023-743

Spring Valley

   D/W    05/12/97    VA 858-854

Starburst

   D/W    05/28/98    VA 916-077

Starlight: promotional

   D/W    09/05/95    VA 748-304

Stonewash

   D/W    10/08/98    VA 945-453

Summer Love

   D/W    01/21/00    VA 1-023-739

Sunflower

   D/W    09/19/94    VA 661-834

Sunset Mountain

   D/W    08/09/93    VA 581-152

Suzanne: 5pc place setting/ by Sakura

   D/W    12/28/92    VA 539-101

Tango: 5pc place setting

   D/W    08/02/93    VA 580-493

Tapestry

   D/W    05/28/98    VA 925-653

Tara: 5pc place setting

   D/W    02/04/93    VA 561-028

Terrain

   D/W    02/07/97    VA 813-325

Tigress/ by Sakura, Inc.

   D/W    05/12/97    VA 858-856

Timepiece: 5-pc place setting

   D/W    01/18/94    VA 614-055

Trellis Fruit: promotional dinner plate

   D/W    09/05/95    VA 748-293

Trellis Rose

   D/W    09/05/95    VA 748-301

Trend

   D/W    07/28/99    VA 973-059

 

5-8



--------------------------------------------------------------------------------

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Twilight: 5 pps place setting

   D/W    06/23/94    VA 646-225

Under the Sea

   D/W    07/28/99    VA 973-060

Vegetable Delight

   D/W    10/21/97    VA 884-640

Vegatable Patch/ by Sakura, inc.

   D/W    05/12/97    VA 858-855

Velvet Quilt

   D/W    12/29/94    VA 667-677

Venetto

   D/W    09/05/95    VA 748-299

Verona

   D/W    09/19/94    VA 661-833

Vertigo

   D/W    07/28/99    VA 973-058

Violetta

   D/W    07/28/99    VA 973-054

Waikiki: 5 piece place setting

   D/W    12/02/91    VA 480-645

Wild Flowers

   D/W    11/05/96    VA 786-878

Winter Wonderland

   D/W    06/15/98    VA 923-880

Zinfandel

   D/W    09/05/95    VA 748-288

Rosaline Artwork

      09/27/11    VAu 1-079-249

Sequenza Artwork

      09/28/11    VAu 1-079-380

Southern Garden1:

 

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Southern garden bud vase 7 inches tall

   G/W    12/18/95    VA 794 341

Southern garden candlestick, 5 1/2 inches tall

   G/W    12/18/95    VA 794 342

Southern garden votive, 4 inches tall

   G/W    12/18/95    VA 794 343

Southern garden oval vase, 6 1/2 inches tall

   G/W    12/18/95    VA 794 344

Southern garden hostess bowl, 5 3/4 inches in diameter

   G/W    12/18/95    VA 794 345

Southern garden centerpiece bowl, 9 1/2 inches in diameter

   G/W    12/18/95    VA 794 346

Southern garden tall vase, 10 inches tall

   G/W    12/18/95    VA 794 347

Southern garden salt & pepper shaker, 4 inches tall

   G/W    12/18/95    VA 794 348

Southern garden ring holder 4 inches in diameter

   G/W    12/18/95    VA 794 349

Southern garden goblet 8 oz., 7 1/4 inches tall

   G/W    12/18/95    VA 794 350

Southern garden champagne flute, 4 oz., 8 1/4 inches tall

   G/W    12/18/95    VA 794 351

Southern garden wine glass, 6 oz., 6 1/2 inches tall

   G/W    12/18/95    VA 794 352

Southern garden iced beverage/ parfait glass, 10 oz., 7 1/4 inches tall

   G/W    12/18/95    VA 794 353

Southern garden chamberstick 4 7/8 inches in diameter

   G/W    12/18/95    VA 794 354

Southern garden covered candy dish, 6 1/2 inches tall with lid

   G/W    12/18/95    VA 794 355

Southern garden beverage pitcher 33 oz., 7 1/2 inches tall

   G/W    12/18/95    VA 794 356

Southern garden heart tray, 8 inches in length

   G/W    12/18/95    VA 794 357

Southern garden divided relish dish, 8 inches in length

   G/W    12/18/95    VA 794 358

Southern garden boutique bow, 4 3/4 inches in diameter

   G/W    12/18/95    VA 794 359

Southern garden creamer, 7 1/2 oz., 4 inches tall

   G/W    12/18/95    VA 794 360

Southern garden candlestick, 8 inches tall

   G/W    12/18/95    VA 794 361

Southern garden sugar bowl, 6 oz., 5 inches tall with lid

   G/W    12/18/95    VA 794 362

Southern garden vase, 8 inches tall

   G/W    12/18/95    VA 794 363

Southern garden picture frame, 8 3/4 inches tall by 7 inches wide

   G/W    12/18/95    VA 794 364

 

1 

The following 24 Copyrights related to the Southern Garden product line are
owned and registered by Nachtmann USA, Inc. Oneida Ltd. has the exclusive right
to distribute Southern Garden products pursuant to a letter from Nachtmann USA,
Inc. to Oneida Ltd. dated December 18, 1995.

 

5-9



--------------------------------------------------------------------------------

Buffalo China, Inc.:

 

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Aztec

      05/23/84    VAu-61-009

Delco International, Ltd.:

 

Pattern Name

  

Product

  

Reg. Date

  

Reg. No.

Delco Tableware International, Inc.: Delco Stainless steel flatware and
hollowcare catalog. 1999 Catalog

   Text    04/21/99    TX 4-977-832

Care and handling instructions

   Text    06/24/99    TX-5-008-663

Arcadia

   D/W    03/19/99    VA 972-384

 

Kenwood Silver Company, Inc.:    None    Oneida Food Service, Inc.:    None   
Oneida International Inc.:    None    Oneida Silversmiths Inc.:    None   

Sakura, Inc.:

 

Pattern

  

Product

  

Reg. Date

  

Reg. No.

Aloha

   D/W    09/04/91    VA 484-268

Delicious

   D/W    09/18/96    VA 799-472

La Menagerie

   D/W    11/05/96    VA 786-879

Lucia

   D/W    06/23/94    VA 664-974

 

5-10



--------------------------------------------------------------------------------

Pattern

  

Product

  

Reg. Date

  

Reg. No.

Mediterranean

   D/W    09/04/91    VA 484-267

Orchid

   D/W    09/04/91    VA 477-302

Palette : V109 / by aRanmaru-Sakura

      03/25/92    VA-496-759

Paradise

   D/W    12/02/91    VA 480-647

Scenery

   D/W    09/04/91    VA 484-266

Roxbury (Eden)

   D/W    10/08/98    VA 945-452

Zarot [sic] Shadow

   D/W    10/08/98    VA 945-454

THC Systems, Inc.:

 

Pattern

  

Product

  

Reg. Date

  

Reg. No.

Book containing collection of designs: versions II

   Book    08/28/89    VA 160 668

Rego chinaware designs

   Book    11/23/88    VAu 146 864

Kad [sic] (plate and saucer)

   D/W    05/31/94    VA 650 987

A3

   D/W    04/12/88    VA 307 251

A4

   D/W    11/09/87    VA 284 523

A5

   D/W    02/15/89    VA 341 011

A6

   D/W    04/03/89    VA 344 918

Bel Tygere : [no.] E7

   D/W    02/23/88    VA 298 375

A8

   D/W    02/16/89    VA 341 015

E7

   D/W    04/12/88    VA 301 181

G2

   D/W    05/31/89    VA 357 636

J1

   D/W    02/15/89    VA 341 014

H1

   D/W    04/03/89    VA 367-995

Deco: [no.] M1

   D/W    06/13/90    VA 412 399

M8

   D/W    05/30/89    VAu 155 666

P3

   D/W    02/15/89    VA 341 012

P4

   D/W    02/16/89    VA 365 964

P5

   D/W    02/15/89    VA 339 802

RL

   D/W    06/13/90    VA 416 052

W2

   D/W    08/30/90    VA 421 513

12

   D/W    02/15/89    VA 341 013

Caressa

   D/W    06/04/96    VA 751 611

PATENTS

F/W = Flatware

H/W = Holloware

D/W= Dinnerware

G/W = Glassware and/or crystal

 

5-11



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg61.jpg]

Universal Tabletop, Inc.: None.

Anchor Hocking, LLC:

Title Serial No. Filing Date Patent No. Issue Date tatus

Beverage Glass 29/109448 13-Aug-1999 D436,297 16-Jan-2001 ranted

Drinking Glass 29/118711 14-Feb-2000 D449,962 06-Nov-2001 ranted

Jar 29/239374 28-Sep-2005 D538,173 13-Mar-2007 ranted

Jar 29/239395 28-Sep-2005 D546,702 17-Jul-2007 ranted

Candle Jar - design application 29/327014 29-Oct-2008 D658,792 1-May 2012 ranted

Candle Bowl - design application 29/327015 29-Oct-2008 D662,237 19-June 2012
ranted

Oneida Ltd.:

Pattern Name Patent Title Product Issue Date/ (File Date) Patent No. Patent Type

Acropolis SPOON F/W 6/23/09 D594,715 Design

Alsace SPOON F/W 10/10/00 D431,757 Design

Aldwyck SPOON F/W 8/21/07 D549,055 Design

Apertura SPOON F/W 6/2/09 D593,375 Design

Apollonia SPOON F/W 12/8/09 D605,473 Design

Aria SPOON F/W 3/26/02 D454,761 Design

Arris SPOON F/W 6/29/99 D411,719 Design

Astair FLATWARE F/W 12/28/10 D629,652 Design

Asteria FLATWARE F/W 5/4/10 D614,913 Design

Aurora SPOON F/W 8/26/08 D575,595 Design

Avondale SPOON F/W 6/1/04 D490,662 Design

Axis SPOON F/W 3/26/02 D454,763 Design

Bandeau FLATWARE F/W 10/19/10 D625,555 Design

Bergen SPOON F/W 6/26/07 D545,144 Design

Bordeaux SPOON F/W 12/25/07 D557,998 Design

Boutonniere FLATWARE F/W 6/22/10 D618,053 Design

Bremen SPOON F/W 9/4/07 D550,045 Design

Bridal F/W Package Package for Bridal Packaging 10/29/02 D464,878 Design

5-12



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)   Patent No.    Patent Type    Flatware           

Brilliance

   SPOON    F/W    5/25/04   D490,283    Design

Bristol

   SPOON    F/W    12/25/07   D557,996    Design

Brocade

   SPOON    F/W    05/11/04   D489,580    Design

Brooch

   SPOON    F/W    9/11/07   D550,518    Design

Brunswick

   SPOON    F/W    05/25/04   D490,282    Design

Cadence

   SPOON    F/W    05/11/04   D489,581    Design

Calm

   SPOON    F/W    10/14/08   D578,358    Design

Camden

   SPOON    F/W    1/27/04   D485,734    Design

Camille

   SPOON    F/W    11/15/05   D511,441    Design

Caprice

   SPOON    F/W    12/26/00   D435,401    Design

Carolina

   SPOON    F/W    9/16/08   D576,842    Design

Caroline

   SPOON    F/W    9/16/08   D576,841    Design

Castellina

   FLATWARE    F/W    3/23/10   D612,204    Design

Celeste

   DISH    G/W    11/2/99   D415,931    Design

Centigrade

   SPOON    F/W    9/18/01   D447,919    Design

Cento

   SPOON    F/W    10/9/07   D552,432    Design

Chadwick

   SPOON    F/W    1/23/07   D535,531    Design

Chalcis

   SPOON    F/W    10/8/02   D463,956    Design

Checkers

   SPOON    F/W    10/12/04   D497,084    Design

Chef’s Table

   SPOON    F/W    4/6/10   D613,129    Design

Chiffon

   FLATWARE    F/W    11/2/10   D626,376    Design

Circa

   FLATWARE    F/W    6/22/10   D618,054    Design

Cirque

   SPOON    F/W    10/16/07   D552,937    Design

Classic Pearl

   SPOON    F/W    12/8/09   D605,477    Design

Colonnade Frost

   SPOON    F/W    6/5/07   D543,795    Design

Comet

   FLATWARE    F/W    10/19/10   D625,553    Design

Corelli

   SPOON    F/W    05/18/04   D489,943    Design

Coronet

   SPOON    F/W    9/25/01   D448,255    Design

Cosmic

   SPOON    F/W    9/29/09   D600,981    Design

Countess

   SPOON    F/W    6/2/09   D593,381    Design

Couplet

   SPOON    F/W    10/11/05   D510,504    Design

Cozumel

   SPOON    F/W    5/18/04   D489,945    Design

Culinaria

   FLATWARE    F/W    10/19/10   D625,550    Design

Cygnet

   SPOON    F/W    9/24/02   D463,222    Design

Daisy Frost

   SPOON    F/W    05/18/04   D489,947    Design

Danforth

   SPOON    F/W    7/3/07   D545,639    Design

Degree

      F/W    (8/10/11)   D656,781    Design

Dickinson

   SPOON    F/W    06/08/04   D491,027    Design

Display Rack

   Display Case for Flatware    Fixture    11/20/01   D450,483    Design

 

5-13



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)    Patent No.    Patent Type

Display Rack

   Display Rack for Flatware with Flat End Panels    Fixture    12/11/01   
D451,707    Design

Display Rack

   Back to Back Display Rack for Flatware    Fixture    04/16/02    D455,578   
Design

Display Rack

   Display Rack for Flatware    Fixture    12/4/01    D451,305    Design

Display Rack

   Modular Display Case    Fixture    10/22/02    6,467,856    Utility

Display Rack

   Dispensing Tray for Display Console    Fixture    06/25/02    6,409,027   
Utility

Divani

   SPOON    F/W    8/14/07    D548,545    Design

Dorchester

   SPOON    F/W    6/15/04    D491,421    Design

Dove

   SPOON    F/W    10/16/07    D552,938    Design

Dublin

   SPOON    F/W    6/12/07    D544,314    Design

Echo

   SPOON    F/W    12/06/05    D512,280    Design

Eclipse

   PLATE    D/W    04/18/00    D422,845    Design

Edisto

   SPOON    F/W    6/12/07    D544,317    Design

Elevation

   SPOON    F/W    7/1/08    D572,091    Design

Embrace

   SPOON    F/W    9/23/08    D577,265    Design

Emery

   SPOON    F/W    3/26/02    D454,762    Design

Emma

   SPOON    F/W    06/26/07    D545,141    Design

Enchant

   SPOON    F/W    12/8/09    D605,476    Design

Ensemble

   FLATWARE    F/W    3/16/10    D611,761    Design

Entwine

   SPOON    F/W    6/2/09    D593,379    Design

Equator

   SPOON    F/W    06/22/99    D411,417    Design

Evening Pearl

   SPOON    F/W    1/5/10    D607,286    Design

Evermore

   SPOON    F/W    03/18/08    D564,306    Design

Everson

   SPOON    F/W    11/6/07    D554,444    Design

Fascia

   SPOON    F/W    06/22/99    D411,418    Design

Filament

   SPOON    F/W    11/6/07    D554,443    Design

Filigree

   SPOON    F/W    12/25/07    D557,999    Design

Finland

   SPOON    F/W    6/2/09    D593,377    Design

Flamenco Chafer

   Food Warmer with Balanced Movement Cover    Food warmer    07/07/98   
5,775,535    Utility

Fluence

   SPOON    F/W    03/11/08    D563,737    Design

Fondant

   FLATWARE    F/W    10/19/10    D625,549    Design

Frost

   SPOON    F/W    10/10/00    D431,758    Design

Fusion

   SPOON    F/W    9/11/07    D550,519    Design

Garland

   SPOON    F/W    11/6/07    D554,446    Design

Glissade

   SPOON    F/W    6/23/09    D594,713    Design

Griffith

   SPOON    F/W    7/10/07    D546,137    Design

Gwendolyn

   SPOON    F/W    9/1/09    D599,174    Design

 

5-14



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)    Patent No.    Patent Type

Hallendale

   SPOON    F/W    5/25/04    D490,280    Design

Helix

   SPOON    F/W    3/12/02    D454,285    Design

Hemming

   FLATWARE    F/W    3/30/10    D612,676    Design

Hyannis

   SPOON    F/W    7/27/04    D493,336    Design

Illumina

   SPOON    F/W    04/01/08    D565,361    Design

Interlude

   SPOON    F/W    5/18/04    D489,944    Design

Inspire

   SPOON    F/W    7/15/08    D572,983    Design

Intrique

   SPOON    F/W    5/18/04    D489,942    Design

Intrigue

   SPOON    F/W    6/23/09    D594,714    Design

Isabelle

   RECEPTACLE    G/W    10/05/99    D414,656    Design

Jazz

   Coffee Pot    Coffee Pot    12/11/01    D451,750    Design

JoAnn

   SPOON    F/W    9/23/08    D577,263    Design

Julianna

   SPOON    F/W    9/16/08    D576,843    Design

Kensington

   SPOON    F/W    05/16/00    D424,888    Design

Kimbra

   SPOON    F/W    11/23/99    D416,766    Design

Lamour

   SPOON    F/W    8/26/08    D575,594    Design

Lagen

   SPOON    F/W    6/2/09    D593,380    Design

Latitude

   SPOON    F/W    5/20/08    D569,198    Design

Liana

   FLATWARE    F/W    3/30/10    D612,674    Design

Liberty

   SPOON    F/W    12/25/07    D557,997    Design

Linnea

   SPOON    F/W    4/1/08    D565,360    Design

Lyric

   FLATWARE    F/W    10/19/10    D625,552    Design

Maderno

   SPOON    F/W    2/16/10    D609,980    Design

Manderly

   SPOON    F/W    6/12/07    D544,315    Design

Marion

   SPOON    F/W    06/01/04    D490,661    Design

Marriott Service Tray

   Service Tray    Tray    4/8/03    D472,767    Design

Mercer

   SPOON    F/W    10/16/07    D552,936    Design

Milan

   SPOON    F/W    6/26/07    D545,142    Design

Mod

   SPOON    F/W    06/27/00    D427,023    Design

Moda

   SPOON    F/W    6/26/07    D545,143    Design

Montague

   SPOON    F/W    7/3/07    D545,641    Design

Moraine

   SPOON    F/W    11/16/99    D416,451    Design

Neon

   SPOON    F/W    10/03/00    D431,424    Design

Nexus

   SPOON    F/W    9/25/01    D448,254    Design

Olivia

   SPOON    F/W    3/11/08    D563,736    Design

Olympia

   SPOON    F/W    9/11/01    D447,671    Design

Optimus

   FLATWARE    F/W    6/22/10    D618,055    Design

Osaka

   SPOON    F/W    11/6/07    D554,445    Design

Othenia

   SPOON    F/W    12/19/00    D435,200    Design

Pacifica

   FLATWARE    F/W    05/10/11    D637,454    Design

Palisade

   SPOON    F/W    12/2/08    D581,745    Design

Pallatian

   SPOON    F/W    8/14/07    D548,546    Design

Paradise

   SPOON    F/W    6/1/04    D490,664    Design

 

5-15



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)    Patent No.    Patent Type

Paramount

   SPOON    F/W    3/12/02    D454,284    Design

Park Avenue

   SPOON    F/W    5/20/08    D569,197    Design

Paulo

   SPOON    F/W    6/26/07    D545,145    Design

Penna

   SPOON    F/W    01/15/08    D559,633    Design

Pennello

   FLATWARE    F/W    4/6/10    D613,115    Design

Pennington

   SPOON    F/W    6/22/04    D491,770    Design

Pharo

   SPOON    F/W    11/6/07    D554,442    Design

Physique

   FLATWARE    F/W    3/23/10    D612,217    Design

Pluma

   FLATWARE    F/W    10/19/10    D625,551    Design

Pose

   SPOON    F/W    12/15/09    D605,904    Design

Promise

   SPOON    F/W    11/4/08    D579,733    Design

Recline

   SPOON    F/W    9/23/08    D577,264    Design

Red Lobster

   Mug    D/W    06/27/00    D427,017    Design

Red Lobster

   Bouillon Bowl    D/W    04/18/00    D422,844    Design

Red Lobster

   Plate    D/W    04/25/00    D423,291    Design

Rondel

   SPOON    F/W    1/2/07    D534,398    Design

Royal Manor

   SPOON    F/W    1/16/07    D535,158    Design

Sanctuary

   SPOON    F/W    01/02/07    D534,399    Design

Saxon

   SPOON    F/W    09/26/00    D431,163    Design

Scoop

   SPOON    F/W    10/10/00    D431,759    Design

Season’s Splendor

   SPOON    F/W    11/4/08    D579,734    Design

Serafina

   FLATWARE    F/W    12/28/10    D629,651    Design

Serengeti

   SPOON    F/W    6/12/07    D544,316    Design

Service Tray

   Service Tray    Tray    1/7/03    6,502,733    Utility

Shaker

   SPOON    F/W    12/28/10    D629,660    Design

Simmer

   FLATWARE    F/W    5/11/10    D615,369    Design

Slide

   FLATWARE    F/W    3/30/10    D612,675    Design

Sonnet

   SPOON    F/W    11/22/05    D511,656    Design

Sparta

   SPOON    F/W    10/01/02    D463,718    Design

Spinelle

   SPOON    F/W    10/8/02    D463,957    Design

Spiral

   SPOON    F/W    12/26/00    D435,402    Design

Splice

   FLATWARE    F/W    10/19/10    D625,554    Design

Spiro

   SPOON    F/W    09/26/00    D431,162    Design

Squeeze

   SPOON    F/W    11/16/99    D416,450    Design

Stafford

   SPOON    F/W    11/22/05    D511,657    Design

Stasis

   SPOON    F/W    9/1/09    D599,173    Design

Stencil

   SPOON    F/W    12/8/09    D605,475    Design

Stiletto

   SPOON    F/W    9/11/01    D447,670    Design

Stockdale

   SPOON    F/W    9/1/09    D599,175    Design

Stockholm

   SPOON    F/W    6/23/09    D594,716    Design

 

5-16



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)   Patent No.    Patent Type

Sunset

   SPOON    F/W    9/23/08   D577,262    Design

Taffeta

   SPOON    F/W    (8/15/11)   D656,782    Design

Tangent

   SPOON    F/W    7/3/07   D545,638    Design

Taraza

   SPOON    F/W    12/30/03   D484,368    Design

Techny

   SPOON    F/W    10/14/08   D578,357    Design

Telluride

   SPOON    F/W    5/25/04   D490,281    Design

Thor

   SPOON    F/W    04/18/00   D422,852    Design

Tiramisu

   SPOON    F/W    12/30/03   D484,369    Design

Trinity

   SPOON    F/W    11/13/07   D554,950    Design

Tuscany

   SPOON    F/W    12/21/04   D499,940    Design

Twist

   SPOON    F/W    12/25/07   D558,000    Design

Vail

   SPOON    F/W    5/18/04   D489,946    Design

Velour

   SPOON    F/W    6/2/09   D593,374    Design

Veranda

   SPOON    F/W    11/6/07   D554,447    Design

Versus

   SPOON    F/W    6/2/09   D593,378    Design

Vertex

   FLATWARE    F/W    5/4/10   D614,914    Design

Villanova

   SPOON    F/W    12/8/09   D605,474    Design

Vineyard

   SPOON    F/W    6/15/04   D491,422    Design

Vision

   CUP    D/W    4/15/03   D473,105    Design

Vision

   Pasta Bowl    D/W    1/6/04   D484,750    Design

Vision

   Plate    D/W    1/13/04   D485,128    Design

Vista

   SPOON    F/W    6/24/08   D571,622    Design

Voss

   FLATWARE    F/W    12/14/10   D628,853    Design

Voyage

   FLATWARE    F/W    10/19/10   D625,556    Design

Wayside

   FLATWARE    F/W    08/3/10   D620,749    Design

Whisper

   SPOON    F/W    4/1/08   D565,362    Design

Whitney

   SPOON    F/W    6/1/04   D490,663    Design

Windance

   SPOON    F/W    6/23/09   D594,712    Design

Winter Frost

   SPOON    F/W    10/23/07   D553,448    Design

Wyeth

   SPOON    F/W    9/11/07   D550,520    Design

Zen

   SPOON    F/W    6/2/09   D593,376    Design

Connect

   FLATWARE    F/W    10/25/11   D647,361    Design

Cloister

   FLATWARE    F/W    10/25/11   D647,362    Design

Perimeter

   FLATWARE    F/W    10/25/11   D647,363    Design

Improv

   FLATWARE    F/W    11/1/11   D647,754    Design

Script

   FLATWARE    F/W    11/1/11   D647,755    Design

Serif

   FLATWARE    F/W    11/1/11   D647,756    Design

Contra

   FLATWARE    F/W    11/1/11   D647,757    Design

Parlor

   FLATWARE    F/W    11/1/11   D647,758    Design

Eave

   FLATWARE    F/W    11/8/11   D648,172    Design

Bonsai

   FLATWARE    F/W    1/10/12   D651,849    Design

Corbella Fork and Spoon

         (03/27/13)   29/451,013    Design

Corbella Knife

         (03/27/13)   29/451,015    Design

Arezzo Fork and Spoon

         (03/27/13)   29/451.006    Design

 

5-17



--------------------------------------------------------------------------------

Pattern Name

  

Patent Title

  

Product

   Issue Date/
(File Date)   Patent No.    Patent Type

Arezzo Knife

         (03/27/13)   29/451,007    Design

Little Love Fork and

              Design

Spoon

         (03/27/13)   29/451,082   

Little Love Knife

         (03/27/13)   29/451,085    Design

Duckling Fork and

              Design

Spoon

         (03/27/13)   29/451,072   

Duckling Knife

         (03/27/13)   29/451,061    Design

Dovetail Fork and Spoon

         (03/27/13)   29/451,035    Design

Dovetail Knife

         (03/27/13)   29/451,026    Design

Maui Fork and Spoon

         (03/27/13)   29/451,029    Design

Maui Knife

         (03/27/13)   29/451,033    Design

Samba

         04/03/12   D656783    Design

Ithaca

         04/03/12   D656784    Design

Quadratic

         04/03/12   D656785    Design

Nauticus

         04/10/12   D657190    Design

Iridium

         07/03/12   D662768    Design

Nimble

         07/03/12   D662769    Design

Halo

         07/03/12   D662770    Design

Harmonic

         07/03/12   D662771    Design

Charter

         07/03/12   D662772    Design

Fortress

         11/20/12   D670967    Design

Archer

         11/27/12   D671360    Design

 

Buffalo China, Inc.:    None Delco International, Ltd.:    None Kenwood Silver
Company, Inc.:    None Oneida Food Service, Inc.:    None Oneida International
Inc.:    None Oneida Silversmiths Inc.:    None Sakura, Inc.:    None THC
Systems, Inc.:    None

TRADEMARKS

Universal Tabletop, Inc.: None

Anchor Hocking, LLC:

 

5-18



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg68.jpg]

Trademark Name Filing Reg. Date (App. No.) No. Reg. (App. Date) Date Status

ANCHOR HOCKING 07-Nov-62 756056 03-Sep-63 Registered

ANCHOR HOME COLLECTION 27-Mar-09 3,994,367 12-Jul-11 Registered

ANCHOR SIGNATURES (stylized) 09-Jul-09 3776235 13-Apr-10 Registered

COLONY CRAFTS 29-Nov-85 1406765 26-Aug-86 Registered

EXCELLENCY 02-May-78 1110057 26-Dec-78 Registered

FIRE-KING 13-Feb-41 388452 24-Jun-41 Registered

FIRE-KING (STYLIZED) 13-Feb-48 522575 21-Mar-50 Registered

FLORENTINE 22-Feb-10 3853422 28-Sep-10 Registered

GOCLEAR BY ANCHOR HOCKING COMPANY (stylized) 19-Jul-12 (85681287) Pending APP.

RIM-TEMPERED 05-Mar-87 1479195 01-Mar-88 Registered

ROLY POLY 21-Feb-85 1360611 17-Sep-85 Registered

SURE-GUARD 13-Mar-98 2289581 26-Oct-99 Registered

SURE-SNUFF 22-Sep-64 788905 04-May-65 Registered

TARTAN 26-Nov-91 1783467 20-Jul-93 Registered

TRUESEAL BY ANCHOR (STYLIZED) 27-May-09 3846194 07-Sep-10 Registered

ANCHOR 1-Jan-09 3817901 13-Jul-10 Registered

Misc. design 1-Dec-09 3817905 13-Jul-10 Registered

RAISE A GLASS TO PLANET EARTH 1-Jan-09 3817907 13-Jul-10 Registered

ALCO 15-Aug-02 2717483 20-May-03 Registered

LJ BABY 01-Apr-06 3224731 3-Apr-07 Registered

Cup design 18-Feb-13 (85852942) Pending

Oneida Ltd.: U.S. Trademarks

Trademark Int’l Class eg. No. (App. No.) Reg. Date (App. Date) Use

Act I 8,079,716 12/20/77 F/W

Affection 8,14 45,392 05/14/57 F/W&H/W

Aquarius 8,496,315 10/9/01 F/W

Arbor Rose 8 44,744 02/05/63 F/W

Ariel 8,160,902 10/17/06 F/W*

Ballad 8 57,895 10/01/68 F/W

Blue Ridge 1 2,181,156 12/08/81 D/W

Botticelli 1 2,925,735 11 03/01/20

D/W Botticelli 8 05/22/73 F

5-19



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg69.jpg]

Trademark Int’l Class Reg. No. (App. No.) Reg. Date (App. Date) Use

59,353 /W

Brahms 8,000,408 12/24/74 F/W*

Bring Life to the Table 8,496,928 09/02/08 F/W

Bring Life to the Table 2 1,547,323 12/16/08

D/W Cantata 885,546 02/23/65 F/W

Castle Court 1 4,706,604 08/11/92 H/W**

Chateau 8 76,498 09/09/69 F/W

Clarette 8,392,161 05/06/86 F/W*

Community 8 12,476 03/14/61 F/W

Coronation 8 37,956 08/20/36 F/W

Cubby Bear 8,131,078 01/20/98 F/W

Culinaria 2 1,934,239 3/22/11 D/W

Culinaria 8,938,083 3/29/11 F/W

Damask Rose 1 4,725,476 10/20/92 H/W**

Delco 8,617375 09/10/02 F/W

Delco 2 1,617374 09/17/02 D/W

Delco 2 1 620379 09/10/02 H/W

Dover 8 89,693 04/21/70 F/W

Du Maurier 1 4 84,215 05/14/74 F/W&H/W

Dunes 2 1,177,304 11/10/81 D/W

Easton 8,362,989 10/01/85 F/W

Eastview 8,270,018 07/24/07 F/W*

Etage 8,266,744 08/03/99 F/W

Eton 8 12,068 07/12/49 F/W

Flight 8 74,966 09/09/30 F/W&H/W

Forever 8 76,507 09/09/69 F/W

Harmony 8 01/27/48 F

5-20



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg70.jpg]

Trademark Int’l Class eg. No. (App. No.) Reg. Date (App. Date) Use

36,275 /W

Heiress 8 ,032,263 01/21/97 F/W*

Heirloom 8 77,690 01/29/74 F/W

Heirloom 8 ,036,837 02/11/97 F/W

Juilliard 8 ,362,990 10/01/85 F/W

Jefferson 8 46,810 06/11/57 F/W

Kenwood 8 49,007 05/14/68 F/W

Louisiana 8 94,079 07/07/70 F/W

LTD 8 ,362,987 10/01/85 F/W

Majesticware 2 1 ,075,123 07/01/97 D/W

Marquette 8 ,362,988 10/01/85 F/W

Maybrook 8, 14 45,401 05/14/57 H/W

Melissa 8 99,170 09/22/70 F/W

Michelangelo 8 84,999 01/27/70 F/W

Noblesse 8, 14 80,604 02/24/31 F/W

Northland 8 ,989,764 07/30/96 F/W

Nottingham 2 1 ,208,446 09/14/82 D/W**

Oneida 8, 14 ,031987 01/21/97 F/W&H/W

Oneida 8 31,695 07/31/56 F/W

Oneida 1 4 82,551 07/28/59 F/W

Oneida 8 50,953 06/18/68 Cutlery

Oneida 2 1 51,740 07/02/68 H/W

Oneida 2 1 ,177,324 11/10/81 G/W

Oneida 2 1 ,263,002 07/20/99 D/W

Oneida 3 5 ,230,913 03/09/99 Factory Store

Oneida 8, 9,21 ,299,604 12/14/99 Gadgets

Oneida 4 1/1/02 O

5-21



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg71.jpg]

Trademark Int’l Class eg. No. (App. No.) Reg. Date (App. Date) Use

2 ,525,748 n-line Svcs.

Oneida 3 5 ,425,852 01/30/01 On-line Svcs.

Oneida 2 1 ,141,599 03/03/98 Cookware

Oneida 3 ,095,127 09/09/97 Polish

Oneida 7 ,146,917 03/31/98 Tools

Oneida 2 1 ,883,927 9/14/04 Bakeware

Oneida 1 1 ,759,303 3/9/10 Electric Coffee Makers

Oneidacraft 8 70,429 06/03/69 F/W

Oneida Community 1 4 85,759 06/24/24 F/W & H/W

Oneida Chef’s Table 2 1 77/578,345) (09/25/0 8) Dinnerware

Oneida Global Foodservice 3 5 ,068,998 12/13/11 On-line Svcs.

Oneida Hotel 2 1 ,772,396 4/6/10 D/W

Oneida Home 3 5 ,806,347 1/20/04 Factory Store

OL Oneida & Design 1 4 065754 05/17/77 H/W

Peer 8 35,891 10/16/56 F /W

Post Road 8 53,095 02/13/73 F/W

Rego 2 1 ,138,785 08/19/80 D/W

Rego & design 2 1 ,141,341 11/11/80 D/W

1881 Rogers Stainless 8 55,945 09/03/63 F /W**

Rio 8 76,500 09/09/69 F/W

Wm. A. Rogers 1 4 05,167 03/08/66 F/W&H/W

Wm. A. Rogers 8 05,119 03/08/66 F/W

Sakura 2 1 ,834,012 04/20/04 D/W

Seneca 8 39,625 07/06/48 F/W

Shoreline 8 40,993 02/05/57 F/W*

Southern Garden 2 1 ,968,249 04/16/96 G/W

5-22



--------------------------------------------------------------------------------

LOGO [g516622ex10_2pg72.jpg]

Trademark Int’l Class eg. No. (App. No.) Reg. Date (App. Date) Use

The Art of Dining 21 049,760 04/01/97 D/W&G/W

Thor 8 74,194 08/05/69 F/W

Unity 8 ,195,521 10/13/98 F/W

Valerie 8 ,158,866 06/30/81 F/W

Will ‘OWisp 8 75,082 08/19/69 F/W

Stanton Hall 8 28,493 8/1/50 F/W**

Sant’ Andrea ,135,501 5/1/12

* Assigned from General Mills to Oneida Ltd. by means of an Asset Sale Agreement
dated April 23, 2007. Record owner remains General Mills Inc in the USPTO
database.

** Not renewed or maintained, but USPTO database still shows these registrations
as active.

Buffalo China, Inc.:

Trademark Int’l Class Reg. No. Reg. Date Use

Buffalo China 21 1374809 12/10/85 D/W

Delco International, Ltd.:

Trademark Int’l Class Reg. No. Reg. Date Use

ABCO 8, 21 2230713 03/09/99 F/W&D/W

Atlantic China 21 2063113 05/20/97 D/W

Belmore 8 2104884 10/14/97 F/W

Ceramicor 21 2136644 02/17/98 D/W

Delta 8 2094574 09/09/97 F/W

Lexington 8 2094572 09/09/97 F/W

Kenwood Silver Company, Inc.: None

Oneida Food Service, Inc.: None

Oneida International Inc.: U.S. Trademarks

Trademark Class Reg. # Reg. Date Use

Sant’ Andrea (Design) 11,14,21 2671450 1/7/03 HW

Sant’ Andrea (Design) 11,14,21 2668370 12/31/02 HW

Sant’ Andrea (Design) 8 2651556 11/19/02 FW

Sant’Andrea 8 & 21 2386731 09/19/00 F/W&H/W

Sant’ Andrea 14 2469654 7/17/01 H/W

5-23



--------------------------------------------------------------------------------

Oneida Silversmiths Inc.:

   None

Sakura, Inc.:

   None

THC Systems, Inc.:

   None

LICENSES

 

Entity

  

Licensee/Description of License

Universal Tabletop, Inc.    None. Anchor Hocking, LLC    None. Oneida Ltd.   
Bradshaw International, Inc. - ONEIDA Trademark applied to bakeware, cookware
manufactured by or for Bradshaw International in exchange for a royalty. Term
ends on 12/31/12, automatically renews with 2 year additional term.    Robinson
Home Products, Inc. - ONEIDA Trademark applied to kitchen gadgets, Flatware,
dinnerware, cutlery and glassware manufactured by or for Robinson Home in
exchange for a royalty. Term ends on 8/31/2019. Upon end of first 10 year term,
automatically renews for second 10 year term unless notice given by either
party.    McPherson’s Limited - ONEIDA Trademark applied to cutlery, flatware,
kitchenware, cookware, giftware, hollowware in the retail market in Australia
and New Zealand in exchange for a prepaid royalty until March 2014. Term ends
March 1, 2014 with option to renew for additional 2 years. Buffalo China, Inc.
   None. Delco International, Ltd.    None. Kenwood Silver Company, Inc.   
None. Oneida Food Service, Inc.    None. Oneida International Inc.    None.
Oneida Silversmiths Inc.    None. Sakura, Inc.    None. THC Systems, Inc.   
None.

 

5-24



--------------------------------------------------------------------------------

Schedule 6

COMMERCIAL TORT CLAIMS

None.

 

6-1



--------------------------------------------------------------------------------

Schedule 7

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Entity

  

Jurisdiction

Anchor Hocking, LLC

   Delaware

Oneida Ltd.

   Delaware

Universal Tabletop, Inc.

   Delaware

Buffalo China, Inc.

   New York

Delco International, Ltd.

   New York

Sakura, Inc.

   New York

THC Systems, Inc.

   New York

Kenwood Silver Company, Inc.

   New York

Oneida Silversmiths Inc.

   New York

Oneida International Inc.

   Delaware

Oneida Food Service, Inc.

   New York

Copyright, Patent and Trademark Filings

Filing of Intellectual Property Security Agreements with a description of each
Grantor’s

Intellectual Property in the appropriate filing offices in the United States, as
applicable.

Actions with respect to Investment Property

Original equity certificates and endorsements in blank with respect to all
Pledged Equity

Interests to be delivered to the Administrative Agent.

Other Actions

None.

 

7-1



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , between
                    , a                      (the “Additional Grantor”) and
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement (as hereinafter defined)). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Credit Agreement
(as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Anchor Hocking, LLC (“Anchor”), Oneida Ltd. (“Oneida” and together with
Anchor, each individually a “Borrower” and collectively, “Borrowers”), Universal
TableTop, Inc., the Lenders and Deutsche Bank AG New York Branch, as
Administrative Agent and the other agents party thereto, have entered into a
Term Loan Agreement, dated as of May 21, 2013 (as amended, restated, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Borrowers, certain of their
Affiliates (other than the Additional Grantor) and the Administrative Agent have
entered into the Guarantee and Collateral Agreement, dated as of May 21, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”);

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. In
furtherance of the foregoing, the Additional Grantor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a security interest
in all Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Grantor to secure the Secured Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules [    ]1 to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is made solely with respect to the Additional Guarantor and
is true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date.

 

1  Refer to each Schedule which needs to be supplemented.

 

Annex-1-1



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Successors and Assigns. This Assumption Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Additional Grantor may not assign, transfer
or delegate any of its rights or obligations under this Assumption Agreement
without the prior written consent of the Administrative Agent and any such
assignment, transfer or delegation without such consent shall be null and void.

4. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title:

 

Annex-1-2